17‐1859 
     Bellamy v. City of New York 

 1                                       In the
 2               United States Court of Appeals
 3                          For the Second Circuit
 4                                 ________ 
 5                                        
 6                           AUGUST TERM, 2017 
 7                                        
 8                         ARGUED: APRIL 26, 2018  
 9                       DECIDED: JANUARY 29, 2019 
10                                        
11                             No. 17‐1859‐cv 
12                                        
13                            KAREEM BELLAMY, 
14                            Plaintiff‐Appellant, 
15                                        
16                                      v. 
17                                        
18     CITY OF NEW YORK, JOHN J. GILLEN, AND MICHAEL F. SOLOMENO,  
19                           Defendants‐Appellees, 
20                                        
21     John Doe 1, John Doe 2, Supervising Officers at the NYPD 101st 
22            Precinct, Vincent NMI Pepe, and Robert Schruhl, 
23                                Defendants. 
24                                 ________ 
25                                        
26              Appeal from the United States District Court 
27                  for the Eastern District of New York. 
28               No. 12‐cv‐01025 – Ann M. Donnelly, Judge. 
29                                 ________ 
30                                        
31   Before: WALKER AND JACOBS, Circuit Judges, SHEA, District Judge. 
32                                 ________ 

        
           Judge  Michael  P.  Shea,  of  the  United  States  District  Court  for  the 
     District of Connecticut, sitting by designation. 
     2                                                                 No. 17‐1859

 1          Kareem Bellamy filed this action in the Eastern District of New 

 2   York under New York state law and 42 U.S.C. § 1983 following the 

 3   vacatur of his state convictions for murder in the second degree under 

 4   N.Y. Penal Law § 125.25(2) and criminal possession of a weapon in 

 5   the  fourth  degree  under  N.Y.  Penal  Law  §  265.01(2),  for  which  he 

 6   served more than 14 years of a 25 years‐to‐life sentence.  Bellamy sued 

 7   investigating  Detectives  Michael  Solomeno  and  John  Gillen  of  the 

 8   New York Police Department (and certain John Does) as well as the 

 9   City  of  New  York  (at  times,  the  “City”),  alleging  that  each  are 

10   responsible  for  constitutional  infirmities  that  infected  Bellamy’s 

11   criminal  trial,  caused  his  wrongful  conviction,  and  resulted  in 

12   damages.  The  district  court  granted  the  Defendants’  motion  for 

13   summary judgment. 

14          As  relevant  on  appeal,  Bellamy  alleged  that  Detectives 

15   Solomeno  and  Gillen  fabricated  inculpatory  evidence  and  failed  to 

16   disclose  material  exculpatory  or  impeaching  evidence  depriving 

17   Bellamy of his rights to due process and a fair trial.  Bellamy alleged 

18   that the City is responsible, pursuant to Monell v. Department of Social 

19   Services  of  City  of  New  York,  436  U.S.  658  (1978),  for  violations  of 

20   Bellamy’s due process rights caused by certain policies of the office of 

21   the  Queens  County  District  Attorney  (“QCDA”),  the  office  that 

22   prosecuted Bellamy.  Principally, Bellamy alleged that (i) the QCDA’s 

23   office failed to disclose to the defense substantial benefits received by 
     3                                                               No. 17‐1859

 1   a key state witness due to an office policy of purposefully shielding 

 2   from prosecutors (and thereby the defense) the full scope of relocation 

 3   benefits  given  to  witnesses  in  its  witness  protection  program;  and 

 4   (ii) his  prosecutor  made  prejudicial  improper  remarks  during  his 

 5   summation,  which  was  ultimately  a  result  of  the  QCDA’s  office’s 

 6   customary indifference to its prosecutors’ summation misconduct.   

 7          The district court (Donnelly, J.) granted Defendants’ motion for 

 8   summary  judgment  and  dismissed  each  of  Bellamy’s  claims.    As 

 9   relevant here, the district court rejected the claims against Detectives 

10   Solomeno and Gillen on the ground that Bellamy raised no material 

11   issue  of  fact  as  to  whether  either  detective  fabricated  or  withheld 

12   material evidence.  The district court rejected the claims against the 

13   City, concluding that the City could not as a matter of law be liable 

14   under Monell for the alleged policies of the QCDA’s office, and that, 

15   in any event, Bellamy did not raise a material issue of fact as to either 

16   of the constitutional violations underlying his Monell claims. 

17          The questions for our determination are whether Bellamy has 

18   produced sufficient evidence to raise material issues of fact that must 

19   be tried to a jury and whether the district court erred in dismissing 

20   the Monell claims as a matter of law.  If not, summary judgment was 

21   proper; if so, then summary judgment should not have been granted. 

22           
     4                                                                No. 17‐1859

 1          We conclude that Bellamy has raised material issues of fact as 

 2   to  certain,  but  not  all,  of  his  claims  that  Detectives  Solomeno  and 

 3   Gillen fabricated and withheld material evidence, and we therefore 

 4   VACATE  in  part  and  AFFIRM  in  part  the  dismissal  of  Bellamy’s 

 5   claims against them.  We further conclude that the City of New York 

 6   may be held liable for the consequences of the alleged policies of the 

 7   QCDA’s office under the Monell doctrine, and that Bellamy has raised 

 8   material issues of fact as to the underlying constitutional violations: 

 9   the non‐disclosure of financial benefits received by one of the state’s 

10   principal  witnesses  and  the  impropriety  of  his  prosecutor’s 

11   summation.  Consequently, we VACATE the dismissal of Bellamy’s 

12   claims against the City.   

13          We REMAND the cause for further proceedings consistent with 

14   this opinion. 

15          Judge Jacobs dissents in a separate opinion.  

16                                     ________ 
17                                           
18                        JOEL  B.  RUDIN,  Law  Office  of  Joel  B.  Rudin,  P.C., 
19                        New York, NY, for Plaintiff‐Appellant. 
20                         
21                        MEGAN  E.K.  MONTCALM  (Richard Dearing, on the 
22                        brief), for Zachary W. Carter, Corporation Counsel 
23                        of  the  City  of  New  York,  New  York,  NY,  for 
24                        Defendants‐Appellees. 
25                         
26                        Richard D. Willstatter, Vice Chair, Amicus Curiae 
27                        Committee of the National Association of Criminal 
     5                                                                No. 17‐1859

 1                        Defense  Lawyers,  Chair,  Amicus  Curiae 
 2                        Committee  of  the  New  York  State  Association  of 
 3                        Criminal  Defense  Lawyers,  White  Plains,  NY; 
 4                        Adele  Bernhard,  Innocence  Network,  New  York, 
 5                        NY;  Barry  Scheck,  Innocence  Project,  New  York, 
 6                        NY; Ross E. Firsenbaum, Wilmer Cutler Pickering 
 7                        Hale  and  Door  LLP,  New  York  NY,  for  Amici 
 8                        Curiae  National  Association  of  Criminal  Defense 
 9                        Lawyers,  New  York  State  Association  of  Criminal 
10                        Defense  Lawyers,  Innocence  Network,  and  Innocence 
11                        Project. 
12                                    ________ 
13    
14   JOHN M. WALKER, JR., Circuit Judge: 

15           Kareem Bellamy filed this action in the Eastern District of New 

16   York under New York state law and 42 U.S.C. § 1983 following the 

17   vacatur of his state convictions for murder in the second degree under 

18   N.Y. Penal Law § 125.25(2) and criminal possession of a weapon in 

19   the  fourth  degree  under  N.Y.  Penal  Law  §  265.01(2),  for  which  he 

20   served  more  than  14  years  of  a  25  years‐to‐life  sentence.      Bellamy 

21   sued investigating Detectives Michael Solomeno and John Gillen of 

22   the New York Police Department (and certain John Does) as well as 

23   the  City  of  New  York  (at  times,  the  “City”),  alleging  that  each  are 

24   responsible  for  constitutional  infirmities  that  infected  Bellamy’s 

25   criminal  trial,  caused  his  wrongful  conviction,  and  resulted  in 

26   damages.  The  district  court  granted  the  Defendants’  motion  for 

27   summary judgment. 
     6                                                                 No. 17‐1859

 1          As  relevant  on  appeal,  Bellamy  alleged  that  Detectives 

 2   Solomeno  and  Gillen  fabricated  inculpatory  evidence  and  failed  to 

 3   disclose  material  exculpatory  or  impeaching  evidence  depriving 

 4   Bellamy of his rights to due process and a fair trial.  Bellamy alleged 

 5   that the City is responsible, pursuant to Monell v. Department of Social 

 6   Services  of  City  of  New  York,  436  U.S.  658  (1978),  for  violations  of 

 7   Bellamy’s due process rights caused by certain policies of the office of 

 8   the  Queens  County  District  Attorney  (“QCDA”),  the  office  that 

 9   prosecuted Bellamy.  Principally, Bellamy alleged that (i) the QCDA’s 

10   office failed to disclose to the defense substantial benefits received by 

11   a key state witness due to an office policy of purposefully shielding 

12   from prosecutors (and thereby the defense) the full scope of relocation 

13   benefits  given  to  witnesses  in  its  witness  protection  program;  and 

14   (ii) his  prosecutor  made  prejudicial  improper  remarks  during  his 

15   summation,  which  was  ultimately  a  result  of  the  QCDA’s  office’s 

16   customary indifference to its prosecutors’ summation misconduct.   

17          The district court (Donnelly, J.) granted Defendants‐Appellees’ 

18   motion  for  summary  judgment  and  dismissed  each  of  Bellamy’s 

19   claims.  As relevant here, the district court rejected the claims against 

20   Detectives Solomeno and Gillen on the ground that Bellamy raised no 

21   material  issue  of  fact  as  to  whether  either  detective  fabricated  or 

22   withheld  material  evidence.    The  district  court  rejected  the  claims 

23   against the City, concluding that the City could not as a matter of law 
     7                                                               No. 17‐1859

 1   be liable under Monell for the alleged policies of the QCDA’s office, 

 2   and that, in any event, Bellamy did not raise a material issue of fact as 

 3   to either of the constitutional violations underlying his Monell claims. 

 4          The questions for our determination are whether Bellamy has 

 5   produced sufficient evidence to raise material issues of fact that must 

 6   be tried to a jury and whether the district court erred in dismissing 

 7   the Monell claims as a matter of law.  If not, summary judgment was 

 8   proper; if so, then summary judgment should not have been granted. 

 9          We conclude that Bellamy has raised material issues of fact as 

10   to  certain,  but  not  all,  of  his  claims  that  Detectives  Solomeno  and 

11   Gillen fabricated and withheld material evidence, and we therefore 

12   VACATE  in  part  and  AFFIRM  in  part  the  dismissal  of  Bellamy’s 

13   claims against them.  We further conclude that the City of New York 

14   may be held liable for the consequences of the alleged policies of the 

15   QCDA’s office under the Monell doctrine, and that Bellamy has raised 

16   material issues of fact as to the underlying constitutional violations: 

17   the non‐disclosure of financial benefits received by one of the state’s 

18   principal  witnesses  and  the  impropriety  of  his  prosecutor’s 

19   summation.  Consequently, we VACATE the dismissal of Bellamy’s 

20   claims against the City.   

21          We REMAND the cause for further proceedings consistent with 

22   this opinion. 
     8                                                               No. 17‐1859

 1                                BACKGROUND 

 2          This appeal requires us to address the complex and protracted 

 3   facts surrounding the events pertaining to the 1994 killing of James 

 4   Abbott.    While  Plaintiff‐Appellant  Kareem  Bellamy  was  ultimately 

 5   convicted in New York state court for Abbott’s murder, the uncertain 

 6   circumstances  of  the  killing,  and  the  investigation  and  trial  that 

 7   followed, sparked a lengthy, circuitous, and at times dramatic legal 

 8   fight  that  continued  into  post‐conviction  proceedings.    That  battle 

 9   began  with  what  the  record  shows  to  have  been  a  hard‐fought 

10   criminal trial with no certain outcome in sight.  Ultimately, Bellamy 

11   was acquitted on the charge of intentional murder but convicted of 

12   depraved indifference murder and unlawful possession of a weapon.  

13   After  Bellamy  exhausted  his  direct  appeal  opportunities  without 

14   success,  the  post‐conviction  litigation  proceeded  in  two  general 

15   stages.  First, after a prolonged and complicated state post‐conviction 

16   process,  the  state  court  vacated  Bellamy’s  convictions  in  light  of 

17   newly  discovered  evidence  that  another  individual  might  have 

18   committed the Abbott murder.  Second, following the state’s decision 

19   not  to  re‐try  him  and  his  release  from  prison,  Bellamy  sought  civil 

20   relief in federal court alleging that his criminal trial was infected with 

21   constitutional error.  The instant lawsuit concerns only the latter fight, 

22   which pertains not to how or why Bellamy was released but whether 

23   constitutional error led to his conviction in the first place. 
     9                                                                 No. 17‐1859

 1            In assessing the constitutional propriety of Bellamy’s criminal 

 2   trial,  we  are  aided  by  (i)  an  extensive  summary  judgment  record, 

 3   which  includes  documents  related  to  the  investigation  and 

 4   prosecution  of  Bellamy;  (ii)  the  record  of  Bellamy’s  criminal  trial; 

 5   (iii) the  record  of  Bellamy’s  state  post‐conviction  proceedings;  and 

 6   (iv) extensive  deposition  testimony  taken  in  this  action.1    Although 

 7   much is in contention in this case, what follows are the undisputed 

 8   facts  from  this  complicated  record  and  other  relevant  facts  that  we 

 9   identify as remaining in dispute. 

10   I.       James Abbott’s Murder and the Resulting Investigation 

11            Shortly  before  10:00  a.m.,  on  Saturday,  April  9,  1994,  an 

12   assailant fatally stabbed James Abbott near a phone booth during an 

13   altercation after Abbott left a C‐Town Supermarket in Far Rockaway, 

14   Queens.   Detectives Michael Solomeno and John Gillen of the NYPD’s 

15   101st Precinct were assigned to investigate.  In canvassing the area, 

16   Detective Gillen, with other officers, entered the C‐Town store with a 

17   photo of Abbott to see if anyone had witnessed anything.  Detective 



            Throughout  this  opinion,  we  cite  to  the  transcripts  of  Bellamy’s 
          1

     criminal trial (“Trial Tr.”), the first and second hearings held on Bellamy’s 
     New York state post‐conviction motion filed pursuant to N.Y. Crim. Proc. 
     Law  §  440.10  (“First  440  Tr.”  and  “Second  440  Tr.,”  respectively),  and 
     deposition testimony taken in this case (“[] Dep. Tr.”).  We direct the reader 
     to the district court docket to review the full versions of these transcripts.  
     See No. 12‐cv‐1025 (E.D.N.Y.), Dkt. Nos. 188–99, 204–13 [hereinafter, “Dkt. 
     No. []”]. 
     10                                                             No. 17‐1859

 1   Gillen spoke with Jay Judel, a C‐Town deli clerk, who reported that 

 2   Abbott, a regular customer, had been in the store alone that morning.   

 3   Another officer interviewed Andrew Carter, a wheelchair‐bound man 

 4   living adjacent to the C‐Town who said that he saw the attack while 

 5   waiting at a bus stop down the street from the phone booth where the 

 6   altercation took place.  Carter told the officer that he saw three males 

 7   he did not recognize leave the C‐Town, and that when one stopped to 

 8   use the payphone, the other two “started punching and kicking” him, 

 9   and that “one of the males then produced a knife and started stabbing 

10   the  victim  numerous  times  about  the  body  and  head.”    App’x  234.  

11   Carter told the officer that the two men fled on foot. 

12         The  following  week,  on  April  15,  1994,  Detective  Gillen 

13   received a phone call from a woman who identified herself as Anna 

14   Simmons.    Simmons  reported  that  she  had  overheard  two 

15   individuals,  Levon  (“Ish”)  Martin  and  Rodney  (“Turk”)  Harris, 

16   discussing the Abbott murder.  Simmons said that she heard Ish and 

17   Turk bragging that they had killed Abbott following Abbott’s refusal 

18   to  join  their  gang,  the  Regulators.    The  following  day,  Detectives 

19   Solomeno  and  Gillen  re‐interviewed  Carter,  who  was  unable  to 

20   identify Ish and Turk from a photo array.  In the days that followed, 

21   Detectives  Solomeno  and  Gillen  tried  to  track  down  Simmons,  but 

22   never found her. 
     11                                                                   No. 17‐1859

 1             On April 22, 1994, Linda Sanchez, a C‐Town cashier who was 

 2   working at the store on the morning of Abbott’s murder, called the 

 3   101st Precinct.2  Detectives Solomeno and Gillen then interviewed her 

 4   at her home.  Sanchez told the detectives that on the morning of the 

 5   murder,  Abbott,  whom  she  recognized,  entered  the  store,  collected 

 6   certain goods and got in a cashier’s line, and that two other men then 

 7   came into the store and ultimately got in line behind Abbott.  After 

 8   making his purchases, Abbott remained in the store to speak with the 

 9   store’s manager, “JJ,” while the two men behind Abbott in line had 

10   left the store and started walking through the parking lot “toward the 

11   chicken  store.”   App’x  237.    Sanchez  noted that  before  they  left  the 

12   parking  lot,  the  two  men  stopped  and  looked  back  at  the  C‐Town 

13   store.    Sanchez  herself  then  walked  to  the  parking  lot  to  collect 

14   shopping  carts  whereupon  she  saw  Abbott  walk  out  of  the  store 

15   through  the  parking  lot  and  also  in  the  direction  of  the  “[c]hicken 

16   store.”  App’x 237–238.  The detectives showed Sanchez a photo array 

17   that  included  Ish  and  Turk—the  two  men  identified  in  the  Anna 



           Sanchez’s telling of why she called the police on April 22, 1994 has not 
           2

     been  entirely  clear.    On  direct  examination  she  testified  (and  Defendants 
     agree) that she called the police because Bellamy threatened her. Trial Tr. 
     706–08.  Sanchez, however, did not then mention those threats in her phone 
     call  to  the  precinct  or  in  the  interview  that  followed,  and  on  cross‐
     examination,  she  at  times  suggested  that  her  call  was  prompted  by  an 
     article  about  the  Abbott  murder  in  The  Wave  newspaper,  which  listed 
     Detective Solomeno’s contact information.  See Trial Tr. 741–51. 
     12                                                                No. 17‐1859

 1   Simmons phone call—but she did not recognize them as the two men 

 2   she had seen in the store in line behind Abbott. 

 3          Three weeks later, on May 13, 1994, Sanchez again called the 

 4   precinct  to  report  that  a  man,  who  was  drinking  a  40‐ounce  beer 

 5   across the street from the C‐Town, was one of the two men that she 

 6   had previously reported were in the cashier’s line behind Abbott on 

 7   the morning of Abbott’s murder.  Shortly thereafter, Detective Gillen 

 8   arrived  on  the  scene  with  other  detectives,  and  they  saw  Bellamy 

 9   drinking  a  40‐ounce  beer  in  the  location  Sanchez  described.    The 

10   detectives detained Bellamy in a squad car and told him that he was 

11   being taken to the station to be fined in relation to his public drinking. 

12   As  we  will  discuss  later,  Detective  Gillen  said  at  trial  that  Bellamy 

13   made  spontaneous  and  unprompted  comments  in  the  police  car 

14   regarding a murder, but Bellamy denies that this occurred. 

15          At the police station, Detective Gillen showed Bellamy a photo 

16   of Abbott’s body and told him that there were witnesses identifying 

17   him as the assailant.  Bellamy denied any involvement in the murder 

18   and told Detective Gillen that he was with a friend named Terrill Lee 

19   on  the  day  of  the  murder.    Bellamy  was  placed  in  a  holding  cell 

20   overnight.   

21          The following day, May 14, 1994, Detective Gillen orchestrated 

22   a  six‐person  lineup  at  the  precinct,  to  be  viewed  by  Sanchez  and 

23   Carter,  the  sole  eyewitnesses  known  to  the  detectives  at  that  time. 
     13                                                              No. 17‐1859

 1   Bellamy  was  in  position  one.    Sanchez  identified  the  individual  in 

 2   position one as one of the two men she saw leave the C‐Town prior to 

 3   Abbott on the day of Abbott’s killing.  As to be discussed, the parties 

 4   dispute certain aspects of what occurred during Carter’s viewing of 

 5   the lineup.  All agree, however, that Carter initially recognized one of 

 6   Abbott’s  assailants  in  either  position  one  or  two  but  that  he 

 7   subsequently  told  Detective  Gillen  in  a  separate  room  that  he  was 

 8   “99% sure” that the person he recognized was in position one, which 

 9   in fact was Bellamy.  App’x 295, 2415. 

10          Hours  later,  in  the  early  morning  of  May  15,  1994,  Detective 

11   Gillen  and  Assistant  District Attorney  (ADA) Stephen  Antignani  of 

12   the QCDA’s office took a sworn statement from Terrill Lee, the man 

13   Bellamy  claimed  he  was  with  on  the  day  of  Abbott’s  murder.    Lee 

14   stated  that  although  he  was  friends  with  Bellamy,  he  was  not  with 

15   him  at  all  on  April  9,  1994.    Thereupon,  that  same  day,  Detective 

16   Gillen filled out a criminal complaint charging Bellamy with Abbott’s 

17   murder. 

18   II.    Criminal Proceedings Against Kareem Bellamy 

19          The grand jury indicted Bellamy on two counts of murder in 

20   the  second  degree  under  N.Y.  Penal  Law  §  125.25(1)  (intentional 

21   murder)  and  §  125.25(2)  (depraved  indifference  murder),  and  one 

22   count of criminal possession of a weapon in the fourth degree under 

23   N.Y. Penal Law § 265.01(2).  After unsuccessful suppression motions 
     14                                                               No. 17‐1859

 1   by  the  defense,  the  case  proceeded  to  trial  in  November  1995  with 

 2   ADA David Guy of the QCDA’s office as the prosecutor. 

 3             As  relevant  to  this  appeal,  the  state  called  the  following 

 4   witnesses:  (i) Detective  Gillen;  (ii)  Linda  Sanchez;  (iii)  Detective 

 5   Solomeno;  (iv)  Carter;  (v)  Deborah  Abbot,  the  victim’s  sister;  and 

 6   (vi) Veronica  Walker,  an eyewitness who  surfaced  for the  first time 

 7   during  the  trial.  We  summarize  the  relevant  portions  of  each  state 

 8   witness’s trial testimony and the summations.3 

 9             Detective  Gillen.    Detective  Gillen’s  testimony  described  his 

10   investigation  of  the  Abbott  murder.    He  testified  about  his  initial 

11   discussion with Carter on the day of the murder, the Anna Simmons 

12   phone call the following week, and his role in the lineups.  Detective 

13   Gillen  also  testified  about  the  circumstances  of  picking  up  Bellamy 

14   following  Sanchez’s  call  to  the  precinct.    Detective  Gillen  testified 

15   with reference to an unsigned handwritten note that he wrote, that he 

16   said  was  his  contemporaneous  memorialization  of  Bellamy’s 

17   utterance in the squad car on the way to the police station: “This must 

18   be  a  case  of  mistaken  identity—someone  probably  accused  me  of 

19   murdering  someone.”    Trial  Tr.  494–95;  see  App’x  290.    Detective 



           Bellamy’s lone witness was Bellamy’s stepfather, with whom Bellamy 
           3

     lived on the day of the murder.  Bellamy’s stepfather testified that Bellamy 
     did not leave the house on the day of the murder until 10:15–10:20 a.m.  Trial 
     Tr. 1027–29. 
     15                                                                No. 17‐1859

 1   Gillen  then  testified  that  after  arriving  at  the  station  he  added  the 

 2   following notation on the same piece of paper: “Statement made by 

 3   [Bellamy]  while  being  asked  his  pedigree—spontaneous  & 

 4   unsolicited.”    Trial  Tr.  534–40;  App’x  1707.4    On  cross‐examination, 

 5   Detective  Gillen  acknowledged  that  he  did  not  incorporate  any  of 

 6   Bellamy’s statements in a “DD‐5,” known as a “complaint follow up” 

 7   form,  despite  having  prepared  eight  DD‐5s  throughout  the 

 8   investigation of the Abbott murder.  Trial Tr. 527–28, 532–34. 

 9             Linda Sanchez.5  ADA Guy began his questioning of Sanchez 

10   by  soliciting  her  biographical  information  and  then  asking  if  she 

11   “receive[d] any money from the office of the [QCDA] prior to coming 

12   into court today?”  Trial Tr. 633.  Sanchez acknowledged that she had 

13   received  $50  from  the  QCDA’s  office  and  anticipated  receiving 

14   another $50 from the office.  She testified that the money was for “food 

15   for the babies, Pampers,” and amounted to “$25 a day.”  Trial Tr. 634.  



           Detective  Gillen  did  not  testify  at  trial  as  to  another  purported 
           4

     statement from Bellamy that he recorded on the same piece of paper:  “Why 
     would  someone  accuse  me  of  something  I  didn’t  do?”    App’x  1707.  
     Nevertheless, the document in its entirety was entered into evidence at trial.  
     See Trial Tr. 538.  Detective Gillen acknowledged in a pre‐trial hearing that 
     he recorded the first “murder” statement right away in the squad car and 
     wrote the second “accuse” statement on the same piece of paper when he 
     returned to the precinct.  App’x 2413. 
           It appears that the prosecution viewed Sanchez as a reluctant witness, 
           5

     in that she showed up to testify only after the prosecution served her with 
     a material witness order on the first day of trial.  App’x 2044.  ADA Guy 
     did not refer to Sanchez in his opening statement.   
     16                                                                   No. 17‐1859

 1   She further testified that she “came [to court] with the detective,” and 

 2   that  she  was  staying  overnight  at  a  “different  location”  than  her 

 3   residence,  and  that  “[t]he  detective”  “put  [her]  into  that  differen[t] 

 4   location.”  Trial Tr. 634–35. 

 5          Sanchez  then  testified  as  to  what  she  saw  on  the  morning  of 

 6   April  9,  1994.    She  identified  Bellamy  as  being  in  the  C‐Town  that 

 7   morning, wearing a green jacket and braids in his hair, with “a lot of 

 8   braids sticking up,” and that he and another taller person went to the 

 9   same line as Abbott.  Trial Tr. 639–41, 774.  Sanchez had seen Bellamy 

10   in the C‐Town many times before and noticed him that day because 

11   “[h]e was buying beer on a Sunday—on a Saturday that day.”  Trial 

12   Tr. 642.  Bellamy was in the store for about fifteen minutes and walked 

13   out before Abbott.  Sanchez noticed Bellamy turn to the right after he 

14   left the store, rather than to the left, the direction in which he usually 

15   departed from the store.  Sanchez then walked to the parking lot to 

16   retrieve shopping carts when she noticed Abbott catch up to Bellamy 

17   and the taller person and pass by them.  Sanchez testified that when 

18   NYPD  officers  came  to  the  C‐Town  later  that  morning,  she  did  not 

19   speak to them.   

20          Finally,  Sanchez  testified  that Bellamy  threatened  her  on  two 

21   separate occasions after the Abbott murder.  A week after the murder, 

22   Bellamy entered the C‐Town and said to her: “You know, you know, 

23   you  fucking  bitch.  .  .  .  You’re  next.”    Trial  Tr.  706.    Then,  Sanchez 
     17                                                               No. 17‐1859

 1   testified  that  the  following  occurred  on  the  street  on  May  13,  1994 

 2   before  she  called  the  police:  “He  was  pointing  at  me.    You  know 

 3   yelling, at like, yelling something at me.  Just pointing and pointing 

 4   at my direction.”  Trial Tr. 710.  Sanchez testified that she never told 

 5   the police about these threats, and that she had not told anyone about 

 6   them until one week before Bellamy’s trial (in November 1995).6 

 7             Detective Solomeno.  Detective Solomeno testified that he was 

 8   initially  the  assigned  detective  on  the  investigation  of  the  Abbott 

 9   murder, and that he played a role in the Ish and Turk photo arrays 

10   shown to Sanchez and Carter and that he conducted the April 22, 1994 

11   interview of Sanchez.  Detective Solomeno also testified that, in the 

12   days prior to his trial testimony, he had spoken to Deborah Abbott, 

13   the victim’s sister, who had given him the contact information for a 

14   woman named Veronica Walker.  Detective Solomeno testified that 

15   he spoke with Walker shortly before trial on December 1, 1995 and 

16   that he prepared a DD‐5 in connection with that interview.  

17             Andrew  Carter.    Carter  testified  as  to  what  he  saw  on  the 

18   morning of the murder and what happened at the Bellamy lineup.  On 

19   April 9, 1994, as he was waiting for the bus, he saw three people walk 

20   out of the C‐Town store, one by himself and the other two together.  



          However, Sanchez later testified that she mentioned the threats to an 
           6

     ADA immediately prior to testifying in front of the grand jury.  Trial Tr. 
     758–59. 
     18                                                                No. 17‐1859

 1   The  three  men  came  “right  past”  him,  and  then  Carter  looked  in 

 2   another direction.  Trial Tr. 868.  When Carter turned back towards 

 3   the direction of the three men, “the other two guys were beating the 

 4   hell out of [Abbott].”  Trial Tr. 869.  Carter then testified that one of 

 5   the two men pulled out a “brass knuckle knife” and stabbed Abbott.  

 6   Trial Tr. 872.  Carter pointed to Bellamy from the witness stand and 

 7   testified that the individual who stabbed Abbott was “the gentlemen 

 8   right  there.”    Trial  Tr.  870–71.    Carter  had  never  seen  any  of  the 

 9   individuals before, but he got a good look at their faces.  Trial Tr. 872–

10   73.  Carter had “[n]o doubt” that Bellamy was the person he saw stab 

11   Abbott that morning.  Trial Tr. 872. 

12          Carter  then  testified  at  length  about  viewing  the  lineup  in 

13   which Bellamy was in position one.  He testified that he initially told 

14   the detective that “it was either one or two, because they got their hair 

15   different.”    Trial  Tr.  880.    Specifically,  Carter  testified  that  the 

16   individual he saw stab Abbott did not have braids in his hair, but that 

17   the person in position one at the lineup did have braids.  Carter then 

18   had  a  conversation  in  another  room  with  an  ADA  and  a  detective 

19   where Carter “said [it was] two.”  Trial Tr. 883.  Carter testified several 

20   times at trial that the individual he saw stab Abbott was in position 

21   number  two  in  the  lineup.    Trial  Tr.  895–96,  903–04.    Nevertheless, 

22   Carter  testified  that  he  told  the  detectives  at  the  time  that  it  was 

23   “either one or two,” but also that he was 99% sure the assailant was 
     19                                                                No. 17‐1859

 1   in position number one.  Trial Tr.  882, 896, 903.  ADA Guy tried to 

 2   sum  up  (but  not  resolve)  the  confusion  on  redirect,  asking  Carter: 

 3   “You told us today it was number two, but you told the detective it 

 4   was number one that day?”  Trial Tr. 904.  Carter responded, “Yes.”  

 5   Trial Tr. 904. 

 6          Deborah Abbott.  Deborah Abbott, the victim’s sister, testified 

 7   about a conversation she had with Veronica Walker in July of 1995, 

 8   fifteen months after the killing of her brother but four months prior 

 9   to  the  trial.    Following  that  conversation,  she  called  the  police  and 

10   spoke  with  prosecutor  ADA  Guy.    The  next  time  Deborah  Abbott 

11   spoke to ADA Guy was one week before the trial, where she for the 

12   first time gave identifying information for Walker.   

13          Veronica Walker.  Walker testified as to what she saw on the 

14   morning of April 9, 1994.  Walker stopped into the C‐Town prior to a 

15   10:00 a.m. hair appointment, and briefly spoke with Abbott who she 

16   recognized from her neighborhood.  She left the store after about 5–6 

17   minutes, got in her car, and began to drive away.  She stopped at the 

18   adjacent  intersection  and  saw  through  her  car’s  passenger  side 

19   window that Abbott was fighting with a lone man near a phone booth 

20   directly  to  her  right.    Walker  then  made  a  righthand  turn  when  a 

21   skinny 5’6” man with braided hair “came from across the left‐hand 

22   side of the street from the back of [her] car, running across the street,” 

23   and  joined  in  the  fight  between  Abbott  and  the  unidentified  man.  
     20                                                              No. 17‐1859

 1   Trial  Tr.  1001–03.    Walker,  who  knew  Bellamy  personally,  testified 

 2   that she did not recognize the man who ran behind her car to join the 

 3   fight,  had  never  seen  him  before,  and  did  not  see  him  in  the 

 4   courtroom.   

 5             In an apparent attempt to impeach Walker’s non‐identification 

 6   of Bellamy, ADA Guy then asked Walker about her interview with 

 7   Detectives Solomeno and Gillen the previous week: 

 8                Q:       Well,  didn’t  you  tell  Detective  Solomeno 
 9                         and  Detective  Gillen  that  you  recognized 
10                         that person [who you saw run by the car] as 
11                         Kareem [Bellamy]? 
12                A:       No. 
13                Q:       What—Well,  did  you  tell  Detective 
14                         Solomeno  that  the  person  looked  like 
15                         Kareem? 
16                A:       I said it could have been him.  It could have. 

17   Trial Tr. 1005.  The defense asked Walker almost no questions. 
18             Defense Summation.7  In summation, the defense argued that 

19   the state had not shown that Bellamy committed the Abbott murder 

20   beyond  a reasonable  doubt.    It  argued  that  the  case  was  a “rush  to 

21   judgment,” and that “the district attorney was anxious to close this 

22   case and so they closed it.”  Trial Tr. 1099.  The defense principally 

23   attacked the three eyewitnesses.  It argued that Sanchez’s story lacked 



          Under New York law, the defense delivers its summation first and has 
           7

     no right of rebuttal.  See N.Y. Crim. Proc. Law § 260.30. 
     21                                                               No. 17‐1859

 1   common sense and that she had a motive to lie given her receipt of 

 2   $25 per day by the QCDA’s office.  The defense focused on Carter’s 

 3   trial testimony to the effect that the assailant was in position two at 

 4   the  lineup,  not  position  one,  and  downplayed  Carter’s  in‐court 

 5   identification by arguing that Carter simply pointed to the only “black 

 6   man” at the defense counsel’s table.  Trial Tr. 1099.  Counsel reminded 

 7   the jury that Walker did not identify Bellamy as the person she saw 

 8   run by her car, and rather acknowledged only that it could have been 

 9   him.    The  defense  also  focused  on  the  differing  accounts  from  the 

10   witnesses as to whether the assailant did or did not have braided hair.  

11   Trial  Tr.  1093;  compare  Trial  Tr.  774  &  1003  (Sanchez  and  Walker’s 

12   testimony  that  the  assailant  had  braids)  with  Trial  Tr.  896  (Carter’s 

13   testimony that the assailant did not have braids).8   The defense then 

14   argued  that  Bellamy  never  made  the  spontaneous  “murder” 

15   statement  in  the  squad  car,  and  that  even  if  he  did,  it  was  not 

16   inculpatory.  Finally, the defense counsel reminded the jury that the 

17   state had never attempted to establish any motive for the killing. 

18             State’s Summation.  ADA Guy delivered a lengthy summation, 

19   acknowledging, at the outset, that the evidence in the case was messy 

20   and was not presented in a “tidy little package” for the jury.  Trial Tr. 


           The trial testimony Carter gave as to Bellamy’s hair contradicted his 
           8

     testimony at the grand jury, where he testified that on the day of the lineup 
     the assailant “had his hair cut,” but that on the day of the Abbott murder 
     he had “[k]inky, short braids.”  App’x 334. 
     22                                                                   No. 17‐1859

 1   1113.  But, he argued, the jury’s “task becomes relatively easy” when 

 2   it applies common sense and focuses principally on the testimony of 

 3   the three eyewitnesses.  Trial Tr. 1115.   

 4          ADA Guy acknowledged that Sanchez “may not be the most 

 5   articulate  person,”  and  that  she  “got  a  little  confused  from  time  to 

 6   time”  and  “didn’t  testify  all  that  well,”  in  that  she  made  certain 

 7   mistakes and contradictions, but that her story was credible, she had 

 8   no reason to lie, and there was no “evidence that she is a liar.”  Trial 

 9   Tr.  1121,  1138–40,  1144.    ADA  Guy  also  acknowledged  certain 

10   contradictions in Carter’s testimony and argued that Carter “made a 

11   mistake” when he said that the assailant was in position two at the 

12   lineup.  Trial Tr. 1134–36.  But, ADA Guy argued, “[y]ou don’t have 

13   to  take  my  word.    Common  sense  will  tell  you  it’s  the  defendant, 

14   number  one,  who  is  on  trial,  not  some  filler  in  a  lineup.”    Trial  Tr. 

15   1137.    ADA  Guy  also  acknowledged  Walker’s  non‐identification  of 

16   Bellamy in court but argued that the jury should instead focus on the 

17   physical description that she provided of the individual she saw on 

18   the  morning  of  the  Abbott  murder,  which  is  consistent  both  with 

19   Bellamy’s actual description and the other eyewitnesses’ description 

20   of the assailant.   

21          ADA Guy then addressed the defense’s remaining contentions.  

22   He answered the defense’s contention that the state offered no motive 

23   for Bellamy’s alleged killing of Abbott by arguing that there was no 
     23                                                                   No. 17‐1859

 1   proof, either way, of motive in this case, “submit[ting that] there is no 

 2   proof that he had no motive.”  Trial Tr. 1133 (emphasis added).  ADA 

 3   Guy also reminded the jury of Detective Gillen’s testimony regarding 

 4   Bellamy’s “premature denial” in the squad car, arguing that it was in 

 5   character with Bellamy’s inability to “keep his mouth shut,” a mouth 

 6   that  ADA  Guy  argued  was  “huge”  and  “cavernous,”  as  well  as 

 7   Bellamy’s status as a “liar.”  Trial Tr. 1145–48.  

 8             ADA Guy concluded by again imploring the jurors to use their 

 9   common sense.  As reflected in the trial transcript, ADA Guy told the 

10   jury:  “I  know  who  committed  the  murder.    You  know  it  was  an 

11   intentional murder and you know there is no rational explanation for 

12   why so many people are pointing their fingers at [Bellamy].”  Trial Tr. 

13   1149.9    ADA  Guy  concluded  in  substance:    “When  the  defendant 

14   asked  why  would  someone  be  accusing  me  of  murder,  by  your 

15   verdict you can answer his question.  Because you are the murderer.  

16   It’s because the evidence shows that you are the murderer, and that 

17   you are not going to get away with it, not this time.”  Trial Tr. 1150.  

18                                    *       *       * 

19             After  three  days  of  deliberations,  during  which  the  jury 

20   submitted eighteen notes to the judge, sought lengthy readbacks of 


           As  to  be  discussed,  the  Defendants  contend  that  the  trial  transcript 
           9

     contains a transcription error, and that ADA Guy stated, “You know who 
     committed the murder.” 
     24                                                                     No. 17‐1859

 1   testimony,  and  was  given  an  Allen  charge,10  the  jury  acquitted 

 2   Bellamy  of  intentional  murder  but  convicted  him  of  depraved 

 3   indifference  murder  and  a  weapons  charge.    The  court  sentenced 

 4   Bellamy  to  25‐years‐to‐life.    Bellamy  appealed  the  convictions, 

 5   arguing  (i) insufficiency  of  the  evidence;  (ii)  that  Detective  Gillen 

 6   provided false testimony; and (iii) that Bellamy’s statements to Gillen 

 7   and the lineup identifications should have been suppressed.  The state 

 8   appellate court affirmed, 247 A.D.2d 399, and leave to appeal to the 

 9   Court of Appeals was denied, 91 N.Y.2d 970.  Bellamy’s federal habeas 

10   corpus petition, which depended entirely on his assertion that Gillen 

11   falsely testified as to Bellamy’s statements in the squad car following 

12   his pickup, was denied and not appealed.   

13   III.        Bellamy’s State Post‐Conviction Proceedings 

14               In  2007,  more  than  a  decade  after  his  conviction,  Bellamy 

15   moved  to  vacate  the  judgment  against  him  pursuant  to  N.Y.  Crim. 

16   Proc.  Law  §  440.10(f),  (g)  and  (h).    See  People  v.  Bellamy,  2008  WL 

17   3271995, at *2–3 (Sup. Ct. Queens Cnty. June 27, 2008).  The central 



            “The  term  ‘Allen  charge’  is  a  generic  term  used  for  a  type  of 
            10

     supplemental instruction that is given to a deadlocked jury, first approved 
     by  the  Supreme  Court  in  Allen  v.  United  States,  164  U.S.  492  (1896).    ‘A 
     traditional  Allen  charge  reminds  the  jurors  about  the  importance  of 
     obtaining  a  verdict  and  encourages  jurors  to  listen  ‘to  each  other’s 
     arguments’ while also emphasizing that ‘the verdict must be the verdict of 
     each individual juror, and not a mere acquiescence in the conclusion of his 
     fellows.’ Id. at 501.”  Smalls v. Batista, 191 F.3d 272, 275 n.1 (2d Cir. 1999).  
     25                                                                    No. 17‐1859

 1   basis for the sought‐after relief was § 440.10(g), which under certain 

 2   circumstances  allows  for  the  vacatur  of  a  guilty  verdict  upon  the 

 3   discovery of new evidence.  The principal new evidence relied on by 

 4   Bellamy  was  that:  (i)  another  individual,  Ish,  had  confessed  to  the 

 5   Abbott murder to a police informant named Michael Green, and that 

 6   Green had Ish on tape discussing the crime; and (ii) Carter recanted 

 7   his  trial  testimony  that  identified  Bellamy  as  the  assailant  and  was 

 8   now  asserting  that  he  falsely  inculpated  Bellamy  at  trial  under 

 9   pressure by Detective Gillen. 

10              The  state  post‐conviction  court  conducted  a  lengthy  hearing, 

11   which included taking the testimony of several of the trial witnesses, 

12   including  Carter,11  Walker,  Sanchez,  and  Detectives  Solomeno  and 

13   Gillen, as well as the testimony of Green and ADA Antignani.  As will 

14   be  discussed,  some  of  the  testimony  at  this  hearing  added  further 

15   color  to  the  events  surrounding  Abbott’s  murder,  while  other 

16   testimony conflicted with that given at trial.  Following the hearing, 

17   the court granted Bellamy’s motion and vacated his conviction based 

18   solely  on  the  newly  discovered  evidence  proffered  by  Green  that 




            On  June  11,  2008,  following  his  testimony  at  the  initial  hearing  on 
           11

     Bellamy’s § 440 motion (but prior to the second such hearing), Carter passed 
     away.   
     26                                                                 No. 17‐1859

 1   inculpated Ish in Abbott’s murder.12  See id. at *11–12 (finding Carter’s 

 2   recantation not credible). 

 3              After  filing  an  appeal  of  that  judgment,  however,  the  state 

 4   moved  for  reargument  before  the  hearing  court,  arguing  that  the 

 5   evidence  from  Green  that  the  court  relied  on  to  vacate  Bellamy’s 

 6   conviction  was  perjurious  and  fraudulent.    The  state  submitted  an 

 7   affidavit  from  Green  in  which  he  now  admitted  that  the  tape  he 

 8   offered  at  the  §  440  hearing  purportedly  capturing  a  conversation 

 9   between Green and Ish was in fact a recording between Green and an 

10   acquaintance  pretending  to  be  Ish.    See  People  v.  Bellamy,  2010  WL 

11   143462, at *1 (Sup. Ct. Queens Cnty. Jan. 14, 2010).  The hearing court 

12   reopened  the  proceeding  and  again  took  significant  witness 

13   testimony, including that of Green, who testified consistent with his 

14   affidavit  that  he  created  the  false  tape,  that  he  lied  at  the  earlier 

15   hearing,  and  that  Ish  never  told  him  that  he  was  involved  in  the 

16   Abbott murder.   

17              Despite  finding  that  Green  had  falsely  testified  about  a 

18   fabricated  tape,  the  court  adhered  to  its  earlier  ruling  ordering  the 

19   vacatur of Bellamy’s judgment of conviction.  The court found parts 

20   of  Green’s  testimony  inculpating  Ish  at  the  initial  hearing  credible 

21   despite  the  fake  tape  and  Green’s  subsequent  recantation.    Bellamy, 


           The motion court referred to Green in this initial ruling on Bellamy’s 
           12

     § 440 motion as “John Doe/CI.”  See Bellamy, 2008 WL 3271995, at *8–9. 
     27                                                                    No. 17‐1859

 1   2010  WL 143462,  at  *6.    The  Second  Department  affirmed,  agreeing 

 2   that  a  “reasonable  jury  could  find  .  .  .  that  [Green’s]  original 

 3   unsolicited implication of [Ish] was truthful, regardless of [Green’s] 

 4   later recantation of those statements.”  84 A.D.3d 1260, 1262 (2d Dep’t 

 5   2011).  Leave to appeal to the Court of Appeals was denied, 17 N.Y.3d 

 6   813, Bellamy was released from prison, and the state dismissed the 

 7   indictment.13 

 8   IV.        The Instant Civil Action 

 9              In March 2012, Bellamy filed the instant action in the Eastern 

10   District  of  New  York  against  the  City  of  New  York,  Detectives 

11   Solomeno and Gillen, and two John Doe defendants. 14  At the core of 



           In a series of rulings after Bellamy’s conviction, the New York Court 
           13

     of  Appeals  significantly  limited  the  reach  of  New  York’s  criminal 
     prohibition against depraved indifference murder, the only murder charge 
     on  which  Bellamy  was  convicted.    See  People  v.  Payne,  3  N.Y.3d  266,  270 
     (N.Y.  2004).    In  short,  the  Court  of  Appeals  concluded  that  where  an  act 
     evinces  an  intent  to  kill,  that  act  cannot  support  a  depraved  indifference 
     charge, which is not a lesser included offense of intentional murder.  Id.  The 
     state  therefore  conceded  that  it  could  not  “in  good  faith,  proceed  with  a 
     subsequent  prosecution  [of  Bellamy]  for  depraved  indifference  murder 
     because we are legally prohibited from doing so. . . . [We] have no other 
     choice but to move to dismiss this indictment against this defendant . . . not 
     because he has been exonerated or because we believe him to be actually 
     innocent  but because a continued prosecution  is not  legally  sustainable.”  
     App’x 698. 
            On October 31, 2014, Bellamy filed an amended complaint replacing 
           14

     the  two  John  Does  with  named  defendants,  Dkt.  No.  82,  but  Bellamy 
     withdrew that pleading and the parties stipulated that the original March 
     2012 complaint would be the operative complaint, Dkt. No. 110. 
     28                                                                         No. 17‐1859

 1   Bellamy’s complaint were allegations that the Defendants engaged in 

 2   material misconduct during the investigation and trial that deprived 

 3   him  of  his  rights  to  due  process  under  the  Fourteenth  Amendment 

 4   and to a fair trial under the Sixth Amendment.  In short, Bellamy’s 

 5   claims at issue here fall into three general categories:  (i) claims that 

 6   Detectives  Solomeno  and  Gillen  fabricated  material  evidence; 

 7   (ii) claims  that  Detectives  Solomeno  and  Gillen  withheld  material 

 8   evidence; and (iii) Monell claims against the City of New York based 

 9   upon allegations that, pursuant to a policy, the QCDA withheld the 

10   full scope of relocation benefits it provided to Sanchez and that, due 

11   to a systemic failure to train or discipline, ADA Guy’s summation was 

12   improper.15  Specifically, as relevant on appeal, Bellamy’s complaint 

13   alleges that: 


           After the district court’s denial of the Defendants’ motion to dismiss, 
           15

     and Bellamy’s withdrawal of his claims against the John Doe defendants, 
     Dkt. 24, 110, one of his Monell claims, see Dkt. 112, 158 at 21 n.5, and a claim 
     for negligent infliction of emotional distress, Dkt. 24, the following claims 
     remained at issue:  
           (i)     Section  1983  claims  against  Detectives  Solomeno  and  Gillen 
                   alleging  a  denial  of  due  process,  the  right  to  a  fair  trial,  and 
                   conscience shocking government action.  
           (ii)    Section  1983  and  state  law  claims  against  Detectives  Solomeno 
                   and Gillen alleging malicious prosecution.  
           (iii)   Section 1983 Monell claims against the City of New York. 
           (iv)    State  law  intentional  infliction  of  emotional  distress  claims 
                   against Detectives Solomeno and Gillen. 
           (v)     A state law respondeat superior claim against the City of New York.   
     29                                                                 No. 17‐1859

 1         (i)     Detective  Gillen  fabricated  evidence  that  Bellamy 
 2                 referenced a murder in the squad car that escorted him to 
 3                 the police station on May 13, 1994 and falsely testified as to 
 4                 such at Bellamy’s criminal trial; 
 5         (ii)    Detective Solomeno fabricated evidence in the form of the 
 6                 contents of a DD‐5 that reported that during her December 
 7                 1,  2005  interview  Walker  identified  Bellamy  as  the 
 8                 individual she saw on the morning of the Abbott murder; 
 9         (iii)   Detective  Gillen  improperly  pressured  Carter  to  identify 
10                 Bellamy  in  the  lineup  conducted  on  May  14,  1994,  even 
11                 though Carter was unsure if Bellamy was the person he saw 
12                 stab Abbott; 
13         (iv)    Detective  Gillen  and/or  Solomeno  failed  to  disclose 
14                 statements  Sanchez  made  during  the  investigation 
15                 indicating that the morning she saw Bellamy was a Sunday, 
16                 rather than a Saturday, the day on which Abbott was killed; 
17         (v)     Detective  Gillen  failed  to  disclose  Sanchez’s  statement 
18                 during  the  investigation  that  the  person  she  saw  with 
19                 Bellamy on the morning of the Abbott murder was Terrill 
20                 Lee; 
21         (vi)    Detective  Gillen  failed  to  disclose  Sanchez’s  statements  to 
22                 police officers on April 9, 1994, the day of Abbott’s murder, 
23                 that she “didn’t see anything” and “didn’t know anything”; 
24         (vii) Detectives Solomeno and Gillen failed to disclose Walker’s 
25               statements  during  her  December  1,  2005  interview  that 
26               Bellamy was not the person she saw on the morning of the 
27               Abbott murder and that Walker refused to sign the DD‐5 to 
28               the effect that she had seen Bellamy; 
29         (viii) the  prosecution  failed  to  disclose  to  the  defense  the  full 
30                relocation  benefits  received  by  Sanchez  as  part  of  her 
31                participation  in  the  QCDA’s  witness  protection  program; 
32                and 
33         (ix)    ADA Guy committed prejudicial summation misconduct. 
     30                                                                No. 17‐1859

 1          The  district  court  stayed  discovery  on  the  core  of  Bellamy’s 

 2   Monell claims (viii and ix above) but allowed discovery to proceed in 

 3   full on the claims against Detectives Solomeno and Gillen.  See Dkt. 

 4   No. 52. The parties took substantial deposition testimony, including 

 5   from  the  following  witnesses:  (i)  Bellamy;  (ii)  Detective  Gillen;  (iii) 

 6   Detective Solomeno; (iv) ADA Antignani; (v) ADA Guy; (vi) Michael 

 7   Mansfield, the Director of the QCDA’s witness protection program; 

 8   (vii) Daniel Cox, the administrator of the QCDA’s witness protection 

 9   program responsible for Sanchez’s participation; (viii) Sanchez; and 

10   (ix)  Walker.    We  refer  to  the  deposition  testimony  in  detail  in  our 

11   forthcoming  analysis  of  Bellamy’s  claims,  but  simply  preview  here 

12   that  the  deposition  testimony,  like  the  testimony  at  the  §  440 

13   proceeding, provides further, albeit at times conflicting, accounts of 

14   the  circumstances  surrounding  Abbott’s  murder  and  the  resulting 

15   investigation. 

16          At  the  close  of  discovery  on  the  claims  against  Detectives 

17   Solomeno  and  Gillen,  both  parties  cross‐moved  for  summary 

18   judgment.  In an 80‐page ruling, the district court granted summary 

19   judgment  to  Defendants  dismissing  Bellamy’s  claims  against 

20   Detectives Solomeno and Gillen and dismissing the Monell claims on 

21   the pleadings.  Bellamy v. City of New York, 2017 WL 2189528 (E.D.N.Y. 

22   May 17, 2017).  First, the district court dismissed Bellamy’s malicious 

23   prosecution claims against the detectives on the ground that Bellamy 
     31                                                                No. 17‐1859

 1   failed to raise a triable issue of fact as to whether he was prosecuted 

 2   without probable cause.16  Id. at *29–34.  Second, it dismissed the core 

 3   of  Bellamy’s  due  process  and  fair  trial  claims  against  Detectives 

 4   Solomeno  and  Gillen  upon  concluding  that  Bellamy  raised  no 

 5   material  issue  of  fact  as  to  whether  either  detective  fabricated  or 

 6   withheld  material  evidence.    Id.  at  *34–36.    Third,  it  dismissed 

 7   Bellamy’s  “shocks  the  conscience”  due  process  claims  against  the 

 8   detectives as duplicative of Bellamy’s malicious prosecution claims.  

 9   Id.  at  *36.    Fourth,  it  dismissed  Bellamy’s  intentional  infliction  of 

10   emotional  distress  claims  against  the  detectives  on  the  ground  that 

11   Bellamy raised no triable issue as to whether the detectives conduct 

12   was “extreme and outrageous,” and that, regardless, the claims were 

13   also duplicative of Bellamy’s malicious prosecution claim.  Id. at *37.  

14   Finally, the district court dismissed Bellamy’s Monell claims against 

15   the City on the pleadings for two reasons: (i) in light of Van de Kamp 

16   v.  Goldstein,  555  U.S.  335  (2009),  the  City  of  New  York  cannot  as  a 

17   matter of law be liable for the alleged policies of the QCDA’s office; 

18   and  (ii)  regardless,  Bellamy  did  not  sufficiently  establish  the 

19   underlying constitutional due process violations he alleged:  the non‐




          Later in its opinion, the district court also concluded that Detectives 
           16

     Solomeno  and  Gillen  would  have  been  protected  by  qualified  immunity 
     from Bellamy’s malicious prosecution claims regardless.  Id. at *37. 
     32                                                                   No. 17‐1859

 1   disclosure  of  Sanchez’s  relocation  benefits  and  ADA  Guy’s 

 2   summation misconduct.17  Id. at *37–41. 

 3              Bellamy’s  appeal  challenges  only  the  dismissal  of  his  due 

 4   process and fair trial claims against Detectives Solomeno and Gillen 

 5   and  his  Monell  claims  against  the  City  of  New  York.    His  baseline 

 6   position is that (i) as to the claims against Detectives Solomeno and 

 7   Gillen,  the  evidence  as  a  whole  (from  the  trial,  the  post‐conviction 

 8   hearing,  and  the  depositions  in  the  instant  civil  case),  presents 

 9   disputed issues of material fact that necessitate a trial, and (ii) with 

10   respect to the Monell claims, the district court committed legal error 

11   and  that  material  fact  issues  remain  as  to  the  underlying  conduct 

12   alleged. 

13                                   DISCUSSION 

14              We review de novo both a grant of a summary judgment and the 

15   grant  of  judgment  on  the  pleadings.    Bank  of  New  York  v.  First 

16   Millennium, Inc., 607 F.3d 905, 914, 922 (2d Cir. 2010). 

17              Summary judgment may be granted only “if the movant shows 

18   that there is no genuine dispute as to any material fact and that the 




           It does not appear that the Defendants moved for summary judgment 
           17

     on Bellamy’s Count XII against the City of New York for respondeat superior, 
     and  the  district  court  did  not  address  the  claim.    Regardless,  Bellamy’s 
     respondeat  superior  claim  depended  on  his  establishing  his  state  law  tort 
     claims, see Dkt. 1 ¶¶ 472–73, which the district court dismissed.  Bellamy 
     does not appeal the dismissal of those claims, so this issue is not relevant. 
     33                                                                   No. 17‐1859

 1   movant is entitled to judgment as a matter of law.”  Fed. R. Civ. P. 

 2   56(a).  We may affirm the grant of summary judgment only when, in 

 3   “resolv[ing]  all  ambiguities  and  draw[ing]  all  permissible  factual 

 4   inferences in favor of the [non‐moving] party. . . the record taken as a 

 5   whole could not lead a rational trier of fact to find for the non‐moving 

 6   party.”  Estate of Gustafson v. Target Corp., 819 F.3d 673, 675 (2d Cir. 

 7   2016) (internal quotation marks omitted).  Thus, in the present context 

 8   and of significance here, where the summary judgment non‐movant 

 9   is a former criminal defendant bringing § 1983 claims related to his 

10   underlying criminal trial, the summary judgment standard, generally 

11   speaking, is the converse of the standard applicable direct appeal of a 

12   criminal  defendant’s  conviction,  which  requires  us  to  “view  the 

13   evidence in a light that is most favorable to the government, and with 

14   all reasonable inferences resolved in favor of the government.” United 

15   States  v.  Anderson,  747  F.3d  51,  60  (2d  Cir.  2014)  (internal  quotation 

16   marks omitted). 

17          A court may grant judgment on the pleadings only when, after 

18   “accept[ing]  all  factual  allegations  in  the  complaint  as  true  and 

19   draw[ing] all reasonable inferences in favor of the [plaintiff] . . . the 

20   complaint  [does  not]  contain  sufficient  factual  matter  .  .  .  to  state  a 

21   claim to relief that is plausible on its face.”  Bank of New York, 607 F.3d 

22   at 922. 
     34                                                                   No. 17‐1859

 1               These  principles  lead  us  to  conclude,  contrary  to  the  district 

 2   court, that Bellamy has succeeded in raising material issues of fact as 

 3   to a number of the claims subject to this appeal.  This requires us to 

 4   vacate in large part the dismissal of Bellamy’s due process and fair 

 5   trial claims against Detectives Solomeno and Gillen and to vacate in 

 6   full the dismissal of Bellamy’s Monell claims.18 

 7   I.         Claims Against Detectives Solomeno and Gillen 

 8               As  we  have  previously  discussed,  Bellamy’s  claims  against 

 9   Detectives  Solomeno  and  Gillen  fall  into  two  general  categories: 

10   (i) claims  that  the  detectives  fabricated  material  evidence;  and 

11   (ii) claims that the detectives withheld material evidence. 

12                  a. Evidence Fabrication Claims 

13               “When  a  police  officer  creates  false  information  likely  to 

14   influence  a  jury’s  decision  and  forwards  that  information  to 

15   prosecutors,  he  violates  the  accused’s  constitutional  right  to  a  fair 

16   trial.”  Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997). 

17   Bellamy  contends  that  Detective  Gillen  and/or  Solomeno  fabricated 

18   three pieces of material evidence: (i) Bellamy’s “murder” statement in 

19   the  squad  car;  (ii) Walker’s  statement  implicating  Bellamy  as 

20   recorded in a DD‐5 drafted by Detective Solomeno; and (iii) Carter’s 


           The dissent posits views of the evidence that, if accepted by a trial jury, 
           18

     would  likely  result  in  a  defendants’  verdict.  But  it  does  so  by  drawing 
     inferences against the plaintiffs and thus does not gainsay the existence of 
     disputed issues of material fact that require a trial determination.  
     35                                                              No. 17‐1859

 1   lineup identification of Bellamy.  We conclude that Bellamy has raised 

 2   material issues of fact precluding summary judgment as to the first 

 3   two contentions, but not the third. 

 4                    i. Bellamy’s “Murder” Statement in the Squad Car 

 5          The prosecution relied at trial on Detective Gillen’s testimony 

 6   regarding  an  undated  and  unsigned  note  that  Detective  Gillen 

 7   contended that he wrote while in the squad car shortly after he picked 

 8   up Bellamy.  The note purportedly captured the following utterance 

 9   from Bellamy: “This must be a case of mistaken identity—someone 

10   probably accused me of murdering someone.”  App’x 290.  The note 

11   also supposedly transcribed the following squad car statement from 

12   Bellamy,  which  Detective  Gillen  only  added  to  the  note  after 

13   returning  to  the  precinct:    “Why  would  someone  accuse  me  of 

14   something  I  didn’t  do?”    App’x  290,  2413.    Sometime  thereafter, 

15   Detective  Gillen  again  added  to  the  note  the  following:  “Statement 

16   made  by  def  while  being  asked  his  pedigree—spontaneous  & 

17   unsolicited.”    App’x  1707.    The  prosecution  relied  heavily  on  this 

18   evidence at trial.  Detective Gillen, the state’s first witness, testified at 

19   length regarding Bellamy’s purported murder statement in the squad 

20   car, which Gillen allegedly memorialized in a handwritten note in his 

21   police  spiral  notebook.  Trial  Tr.  494–96,  529.  ADA  Guy  relied  on 

22   Bellamy’s purported murder statement in summation, Trial Tr. 1124.  

23   The prosecution’s reliance on this statement is unsurprising because, 
     36                                                                  No. 17‐1859

 1   if  Bellamy  made  it,  it  is  highly  inculpatory.    No  one  mentioned 

 2   Abbott’s  murder  to  Bellamy  when  he  was  picked  up,  and  from 

 3   Bellamy’s  perspective,  all  indications  were  that  the  detectives  were 

 4   detaining Bellamy solely for consuming alcohol in public.  

 5              Bellamy  has  consistently  denied  making  the  “murder” 

 6   statement, including in his deposition in this case, and asserts as part 

 7   of  his  fair  trial  claim  that  it  was  wholly  fabricated  by  Detective 

 8   Gillen.19    In  a  brief  analysis,  the  district  court  rejected  the  claim, 

 9   relying on Jeffreys v. City of New York, 426 F.3d 549 (2d Cir. 2005), for 

10   the  proposition  that  self‐serving  deposition  testimony  that  is 

11   “unsubstantiated by any other direct evidence” cannot raise an issue 

12   of material fact.  2017 WL 2189528, at *31. 

13              We  conclude,  contrary  to  the  district  court,  that  Bellamy  has 

14   raised a material issue of fact as to whether Detective Gillen fabricated 

15   the note purportedly memorializing Bellamy’s “murder” statement in 

16   the  squad  car.    Contrary  to  the  district  court’s  analysis,  a  §  1983 

17   plaintiff’s testimony alone may be independently sufficient to raise a 

18   genuine issue of material fact.  See, e.g., Rentas v. Ruffin, 816 F.3d 214, 

19   221  (2d  Cir.  2016).  Jeffreys  is  inapposite  because  the  self‐serving 



            Bellamy  affirmatively  denies  making  the  “murder”  statement  but 
           19

     takes  a  softer  stance  as  to  the  “accuse”  statement,  stating  he  cannot 
     remember making it but that if he did it was “probably . . . after they . . . put 
     the [photo of the] bloody guy on the table and told me that two people said 
     they seen me kill somebody.”  Bellamy Dep. Tr. 145–47. 
     37                                                                No. 17‐1859

 1   testimony in that case was “contradictory and incomplete,” and “so 

 2   replete  with  inconsistencies  and  improbabilities  that  no  reasonable 

 3   juror would undertake the suspension of disbelief necessary to credit 

 4   the  allegations.”    426  F.3d  at  555.    Here,  Bellamy’s  testimony  was 

 5   consistent and uncomplicated:  he never made the statement.  Neither 

 6   is his testimony wholly improbable:  why would Bellamy offer such 

 7   an admission when he was told only that he was being picked up on 

 8   a public drinking charge? 

 9          Further  distinguishing  this  case  from  Jeffreys  is  that  there  is 

10   evidence  in  the  record,  independent  from  Bellamy’s  unequivocal 

11   denial, tending to support an inference of fabrication.  The DD‐5 that 

12   Detective  Gillen  drafted  that  summarized  the  circumstances  of 

13   Bellamy’s  pickup  makes  no  mention  of  the  “murder”  statement, 

14   despite the fact that the DD‐5 both identified that Bellamy was being 

15   investigated for homicide and that Detective Gillen was specifically 

16   investigating the Abbott murder when he went to pick up Bellamy.  

17   See App’x 1738; see also Trial Tr. 491.  At trial, Detective Gillen will no 

18   doubt be asked to explain this omission from the DD‐5.  In so doing, 

19   he may repeat the explanation he offered at a pre‐trial hearing that 

20   the omission was “basically an oversight.”  App’x 2411.  The jury will 

21   be free, however, to weigh that assertion against evidence that NYPD 

22   detectives  commonly  understand  that  DD‐5s  are  to  be  used  at  trial 

23   and  that  it  is  protocol  for  a  suspect’s  statements  to  be  incorporated 
     38                                                                  No. 17‐1859

 1   into  a  DD‐5,  especially  statements  as  significant  as  those  that 

 2   Detective Gillen attributes to Bellamy.  See Solomeno Dep. Tr. 27–28; 

 3   Guy Dep. Tr. 79, 126–27; see also Trial Tr. 532–33 (Gillen testimony that 

 4   he prepared eight DD‐5s related to the Abbott murder investigation 

 5   alone).   

 6              The  jury  will  also  be  free  to  weigh  other  evidence  tending to 

 7   undermine  Detective  Gillen’s  testimony  that  Bellamy  made  the 

 8   “murder” statement in the police car, such as the fact that Detective 

 9   Gillen did not identify this statement during his grand jury testimony, 

10   see  App’x  336–38,  and  the  fact  that  the  record  shows  that  Detective 

11   Gillen,  who  was  in  the  backseat  with  Bellamy,  said  that  Bellamy 

12   “yell[ed]”  the  “murder”  statement  but  neither  of  the  two  other 

13   officers who were in the car was asked to—or did—corroborate his 

14   story. Both of those detectives testified at trial and neither mentioned 

15   the “murder” statement.  Gillen Dep. Tr. 53; Trial Tr. 495.  In sum, the 

16   jury  would  be  entitled  to  consider  the  lack  of  corroboration  of 

17   Detective Gillen’s testimony.20  




           Defendants assert support for the accuracy of Gillen’s transcription of 
           20

     the “murder” statement in the form of ADA Antignani’s notice served to 
     Bellamy pursuant to N.Y. Crim. Proc. Law § 710.30 two days after Bellamy 
     was picked up, which notifies Bellamy of the state’s intent to rely on the 
     “murder” statement at trial.  App’x 1610.  Even if this fact could support an 
     inference that the Gillen transcription was accurate, it just as easily supports 
     the inference that ADA Antignani simply relied on Gillen’s fabricated note. 
     39                                                            No. 17‐1859

 1         We conclude that, taken as a whole, the evidence compiled at 

 2   summary judgment, viewed in the light most favorable to Bellamy, 

 3   cannot  rule  out  the  inference  that  Detective  Gillen  fabricated  the 

 4   “murder” statement.  Bellamy has therefore raised a material issue of 

 5   fact precluding summary judgment on this fair trial claim. 

 6                   ii. DD‐5 Documenting Walker Interview 

 7         On  December  1,  2005,  while  Bellamy’s  criminal  trial  was 

 8   ongoing,  Detectives  Solomeno  and  Gillen  for  the  first  time 

 9   interviewed Veronica Walker, who, as discussed, testified at trial that 

10   she  had  been  at  the  scene  in  her  car  when  Abbott  was  killed.  

11   Following that interview, Detective Solomeno drafted a DD‐5 that, he 

12   testified, memorialized Walker’s statements and forwarded the DD‐5 

13   to ADA Guy.  Bellamy contends that Detective Solomeno fabricated 

14   the statements inculpating Bellamy attributed to Walker in that DD‐

15   5, and that the state materially relied on the fabricated DD‐5 at trial.  

16   We conclude that the summary judgment record, again taken in the 

17   light most favorable to non‐movant Bellamy, raises a material issue of 

18   fact as to whether Detective Solomeno in fact fabricated the evidence 

19   contained in the DD‐5.  

20         At her deposition, Walker testified in detail about her mid‐trial 

21   interview with Detectives Solomeno and Gillen.  Walker testified that 

22   the  detectives  told  her  they  received  her  contact  information  from 

23   Deborah Abbott, the victim’s sister, and that Deborah had reported to 
     40                                                             No. 17‐1859

 1   them that she had a conversation with Walker in which Walker said 

 2   she witnessed Bellamy kill Abbott.  Walker testified that she told the 

 3   detectives that the story was not true, but the detectives continued to 

 4   insist  to  her  that  she  witnessed  Bellamy  murder  Abbott.    Detective 

 5   Solomeno  then  showed  Walker  two  photos  of  Bellamy,  whom  she 

 6   told the detectives she recognized and had seen over 300 times in her 

 7   life.  Walker testified that she repeatedly told the detectives, however, 

 8   that it was not Bellamy that she saw on the day of the Abbott murder.  

 9   She  testified  that,  despite  those  statements,  Detective  Solomeno 

10   drafted the following handwritten statement directly to the contrary 

11   and asked Walker to sign it: 

12             Miss Walker stated that she drove past the two males 
13             fighting and that when . . . she looked back and then 
14             saw another male black she knew as Kareem Bellamy 
15             also  fighting  with  James  [Abbott]  and  that  Kareem 
16             and the other male black were kicking and punching 
17             James. 

18   App’x 2128–29.  Walker swore that she refused to sign the statement 

19   because, in her view and consistent with her repeated statements to 

20   the detectives, it was not true.  As she explained in her deposition:   

21             I read the whole thing and that is not what it stated 
22             that I said.  It stated that I witnessed Kareem, that I 
23             seen  Kareem  and  that  is  what  I  was  saying  to  them 
24             and that’s the reason why I didn’t sign it because I did 
25             not see him. 
     41                                                                 No. 17‐1859

 1   Walker Dep. Tr. 40.  Walker repeatedly characterized the statement as 

 2   “lies,”  Walker  Dep.  Tr.  127–31,  the  same  position  she  took  years 

 3   earlier when testifying at Bellamy’s § 440 proceeding.  First 440 Tr. 97 

 4   (“Absolutely not. Never told them that.”). 

 5          While Detectives Solomeno and Gillen both insist the statement 

 6   was true, they concede that Walker refused to sign the statement that 

 7   Detective Solomeno drafted during their December 1, 2005 interview.  

 8   Solomeno  Dep.  Tr.  42–43;  Gillen  Dep.  Tr.  191.    Detective  Solomeno 

 9   acknowledges that he nevertheless put the “almost word for word” 

10   statement in a DD‐5, but failed to disclose in the DD‐5 that Walker 

11   refused to sign it (as he concedes he “should have” done), and that he 

12   gave the DD‐5 to ADA Guy, again without revealing to the prosecutor 

13   that Walker refused to sign the statement.  Solomeno Dep. Tr. 143–45.  

14   ADA  Guy  testified  that  he  was  unaware  of  any  of  this  and 

15   characterized the allegations of the concealment of the refusal to sign 

16   as “very troubling,” and, if true, “reprehensible.” Guy Dep. Tr. 117. 

17          Significantly,  the  Defendants  do  not  dispute  that  the  above 

18   evidence  at  the  least  raises  an  issue  of  fact  as  to  whether  Detective 

19   Solomeno fabricated the Walker statement and forwarded it to ADA 

20   Guy.    See  Br.  of  Appellees  44–46.    Their  sole  argument  in  favor  of 

21   dismissal of this evidence fabrication claim is that the allegedly false 

22   DD‐5 was immaterial in that it did not impact Bellamy’s criminal trial 

23   because it was not introduced into evidence and, at trial, Walker did 
     42                                                                No. 17‐1859

 1   not identify Bellamy.  For support, they rely on DuFort v. City of New 

 2   York,  874  F.3d  338  (2d  Cir.  2017),  where  we  concluded  that  ʺ[m]ere 

 3   attempts  to  withhold  or  falsify  evidence  cannot  form  the  basis  of  a 

 4   § 1983  claim  for  violation  of  the  right  to  due  process  when  those 

 5   attempts have no impact on the conduct of a criminal trial.”  Id. at 355.  

 6   We find DuFort readily distinguishable. 

 7          DuFort  involved  a  “paradigmatic  example  of  an  improperly 

 8   suggestive  lineup,”  in  which  detectives  allowed  a  criminal  suspect, 

 9   DuFort, to wear a red sweatshirt during a lineup despite knowing that 

10   the sole eyewitness, Park, had told them that, although she could not 

11   identify his face, one of the assailants was wearing a red sweatshirt 

12   during the commission of the crime.  Id. at 348.  Park then selected 

13   DuFort out of the lineup but did so based solely on her knowledge 

14   that  the  assailant  was  wearing  a  red  sweatshirt.    During  the 

15   subsequent criminal trial of DuFort, Park could not identify DuFort 

16   and  testified  that  she  only  selected  DuFort  at  the  lineup  due  to  his 

17   distinctive clothing.  Id.   

18          DuFort  was  acquitted  and  sued  the  detectives  claiming  that 

19   their manipulation of the lineup violated his right to a fair trial.  We 

20   rejected the claim, noting that evidence fabrication claims rest on “the 

21   right to have one’s case tried based on an accurate evidentiary record 

22   that has not been manipulated by the prosecution.”  Id. at 355.  We 

23   concluded  that  there  was  no  such  defect  in  DuFort’s  trial  record  in 
     43                                                                No. 17‐1859

 1   light  of  Park’s  unequivocal  and  unchallenged testimony  to  the  jury 

 2   that she only identified DuFort because of his clothing: “the evidence 

 3   that  DuFort  claims  was  withheld  or  misrepresented  was  in  fact 

 4   disclosed  in  a  straightforward  manner  at  the  trial:  the  prosecution 

 5   elicited testimony from [the witness] that she recognized DuFort not 

 6   by his face, but by his clothing.”  Id.  Consequently, in DuFort, the jury 

 7   was  presented  with  the  full  universe  of  information,  despite  any 

 8   earlier police misconduct.  Indeed, we noted that it was “undisputed 

 9   that [the] attempt [to distort the trial record] failed.”  Id. 

10          DuFort is far afield from the instant case because it is not clear 

11   (and  certainly  not  undisputed)  that  Detective  Solomeno’s  allegedly 

12   false  DD‐5  report  had  “no  impact  on  the  conduct  of  [Bellamy’s] 

13   criminal trial.”  DuFort, 874 F.3d at 355. (emphasis added).  Although 

14   Walker did not identify Bellamy as the assailant at trial, there was an 

15   unacceptable risk, due only to the allegedly fabricated DD‐5, that the 

16   jury  was  left  with  the  potentially  incorrect  impression  that  she  had 

17   done so previously.  During Solomeno’s testimony, ADA Guy elicited 

18   the  fact  that  Solomemo  had  prepared  a  DD‐5  to  memorialize  the 

19   interview  with  Walker.  Trial  Tr.  802.  While  ADA  Guy  did  not 

20   introduce the DD‐5 into evidence, he then asked Walker during her 

21   testimony, “didn’t you tell Detective Solomeno and Detective Gillen 

22   that you recognized that person as Kareem?”  Trial Tr. 1005.  Despite 

23   Walker’s response of “No,” the jury could have viewed ADA Guy’s 
     44                                                                   No. 17‐1859

 1   question itself as suggesting that Walker did in fact tell the detectives 

 2   that it was Bellamy she saw and that ADA Guy had a good faith basis 

 3   for asking the question.  And ADA Guy would have had no basis to 

 4   ask that question if Detective Solomeno had not provided him with 

 5   the  allegedly  fabricated  DD‐5.    We  have  previously  noted  that,  in 

 6   contexts  such  as  these,  “defense  counsel’s  unanswered  questions 

 7   about prior inconsistent statements [may] likely alert[] the jury to the 

 8   issue of the reliability of [the] testimony,” and, even where “the jury 

 9   was  told  that  the  lawyer’s  questions  are  not  evidence  .  .  .  the  sting 

10   survives such instructions.”  See Washington v. Schriver, 255 F.3d 45, 61 

11   (2d  Cir.  2001)  (internal  quotation  marks  omitted).21    Significantly, 

12   ADA Guy then closed the loop in summation when he argued to the 

13   jury  that  it  should  take  stock  of  what  Walker  said  in  her  interview 

14   with Detectives Solomeno and Gillen.  Trial Tr. 1122–23; see also Trial 

15   Tr. 1144.22 

16              Further  evidence  supports  the  material  impact  of  the  Walker 

17   DD‐5 on Bellamy’s conviction.  After the trial, ADA Guy stated that 



           To analogize to DuFort, it would be as if DuFort’s prosecutor asked 
           21

     Park:  “Isn’t it true that you told the detectives that you recognized DuFort 
     wholly apart from his clothing?”  But DuFort’s prosecutor asked no such 
     thing. 
            An  illustration  of  the  potential  for  confusion  caused  by  Walker’s 
           22

     testimony  is  that,  in  resolving  Bellamy’s  petition  for  habeas  corpus,  the 
     federal  district  court  incorrectly  stated  that  at  trial  “[t]hree  witnesses 
     identified petitioner as present at [t]he scene of the murder.”  App’x 613. 
     45                                                              No. 17‐1859

 1   the DD‐5 was “most helpful” to the prosecution.  App’x 1752.  As he 

 2   wrote in a post‐trial “commendation letter” to NYPD Commissioner 

 3   William Bratton praising Detectives Solomeno and Gillen’s conduct 

 4   specifically with respect to the Walker DD‐5: 

 5             [Detectives Solomeno and Gillen] also helped locate a 
 6             previously  unknown  (second)  eye‐witness  to  the 
 7             murder and interviewed her in the midst of my trial, 
 8             and helped secure her appearance, too.  She proved to 
 9             be fairly uncooperative, but because your detectives had 
10             prepared a detailed DD‐5 of their conversation with her, she 
11             had less “wiggle” room, and in the end what she had told 
12             the detectives proved most helpful. 

13   App’x 1752 (emphasis added).  It is therefore plain that ADA Guy, for 

14   his  part,  thought  that  the  DD‐5  provided  to  him  by  Detective 

15   Solomeno was material to Bellamy’s conviction.  See also Guy Dep. Tr. 

16   208 (testifying that he only sent commendation letters “from time to 

17   time in a case that I thought merited a little pat on the back . . .  Not 

18   many, more than just two or three”).  Finally, it bears noting that the 

19   jurors apparently attached significance to Walker’s testimony because 

20   that testimony prompted their only request for a second readback of 

21   particular testimony during deliberations.  See Trial Tr. 1209, 1224–26.  

22   Under these circumstances, we find that there is “an overwhelming 

23   probability  that  the  jury  [was]  unable  to  follow  the  court’s 

24   instructions”  that  the  lawyers’  questions  are  not  evidence,  and  “a 

25   strong likelihood that the effect of the evidence [was] devastating to 
     46                                                              No. 17‐1859

 1   the defendant.” Greer v. Miller, 483 U.S. 756, 766 n.8 (1987) (citation 

 2   omitted).  

 3          Of course, it is entirely possible that Walker implicated Bellamy 

 4   to  the  detectives  and  that  her  later  denials  were  false,  and  that 

 5   Detective  Solomeno  simply  prepared  a  truthful  DD‐5  that  Walker 

 6   refused to sign.  But this is a quintessentially disputed fact issue, as 

 7   neither side contests, and it is a material one, as the record shows.  We 

 8   therefore conclude that, notwithstanding DuFort, Bellamy has raised 

 9   a material issue of fact as to the truth or fabrication of the contents of 

10   the  DD‐5  purportedly  memorializing  Detectives  Solomeno  and 

11   Gillen’s December 1, 2005 interview with Walker. 

12                   iii. Carter’s Lineup Identification 

13          Bellamy  contends  that  Detective  Gillen  pressured  Carter  to 

14   identify  Bellamy  in  the  lineup  that  took  place  on  May  14,  1994.  

15   Specifically,  Bellamy  contends  that  Carter  initially  was  indecisive 

16   about whether the assailant was in position one or two, but that Carter 

17   was  then  taken  to  another  room  with  Detective  Gillen  where 

18   Detective Gillen proceeded to put pressure on Carter to identify the 

19   individual in position one, which Carter ultimately did.  

20          The  sole  direct  evidence  supporting  this  claim  appears  to  be 

21   Carter’s testimony at Bellamy’s § 440 proceeding, in which Carter, in 

22   recanting  his  trial  testimony,  testified  that  Detective  Gillen  pointed 

23   out  Bellamy  at  the  lineup  and  pressured  Carter  to  identify  him.  
     47                                                             No. 17‐1859

 1   Subsequent  to  that  testimony,  however,  Carter  died,  and  Bellamy 

 2   concedes that Carter’s testimony at the § 440 proceeding will not be 

 3   admissible at trial.  Br. of Appellant at 24 n.10.  And, it is axiomatic 

 4   that, when reviewing a summary judgment determination, we may 

 5   only consider admissible evidence.  See Ehrens v. Lutheran Church, 385 

 6   F.3d 232, 235 (2d Cir. 2004) (per curiam). Bellamy therefore relies only 

 7   on a claimed inference in his attempt to raise a genuine issue of fact 

 8   as  to  whether  Detective  Gillen  pressured  Carter  at  the  lineup.  

 9   Bellamy  focuses  on  two  aspects  of  Detective  Gillen’s  testimony:  (i) 

10   that Detective Gillen told Bellamy to pat down his braids prior to the 

11   lineup; and (ii) that Carter then told Detective Gillen that the basis of 

12   his confusion as to whether the assailant was in position one or two 

13   was the braided hair of the individual in position one.  Consequently, 

14   Bellamy contends that it is “likely [that Gillen] suggested to Carter the 

15   braids explanation for why he had failed to recognize Number 1.”  Br. 

16   of  Appellant  at  41.    This  contention  is  pure  speculation  and  is 

17   therefore insufficient to raise a triable issue of fact.  See Harlan Assocs. 

18   v. Inc. Village of Mineola, 273 F.3d 494, 502 (2d Cir. 2001).  We affirm 

19   the district court’s dismissal of this claim of misconduct. 

20             b. Evidence Withholding Claims 

21         When  police  officers  withhold  exculpatory  or  impeaching 

22   evidence from prosecutors, they may be held liable under § 1983 for 

23   violating the disclosure requirements of Brady v. Maryland, 373 U.S. 
     48                                                                       No. 17‐1859

 1   83 (1963).23  See Bermudez v. City of New York, 790 F.3d 368, 376 n.4 (2d 

 2   Cir. 2015) (citing Walker v. City of New York, 974 F.2d 293, 299 (2d Cir. 

 3   1992)).    To  prevail  on  such  a  claim,  a  plaintiff  must  show  the 

 4   materiality  of  the  nondisclosed  evidence,  a  showing  that  “does  not 

 5   depend  on  factual  innocence,  but  rather  what  would  have  been 

 6   proven absent the violation . . . [with] reference to the likely effect that 

 7   the suppression of [the] particular evidence had on the outcome of the 

 8   trial.”  Poventud v. City of New York, 750 F.3d 121, 134 (2d Cir. 2014) (en 

 9   banc)  (internal  quotation  marks  and  emphasis  omitted).    Stated 

10   differently,  to  show  prejudice  the  claimant  “must  demonstrate  a 

11   reasonable  probability  that,  had  the  evidence  been  disclosed,  the 

12   result of the proceeding would have been different.”  United States v. 

13   Ulbricht,  858  F.3d  71,  112  (2d  Cir.  2017)  (internal  quotation  marks 

14   omitted).  For example, a § 1983 plaintiff proceeding on a Brady theory 


           We have suggested, though without so concluding, that a civil Brady 
           23

     claim  requires  a  showing  that  the  non‐disclosure  was  intentional.    See 
     Fappiano v. City of New York, 640 F. App’x 115, 118 (2d Cir. 2017 (summary 
     order);  see  also  Darnell  v.  Pineiro,  849  F.3d  17,  36  (2d  Cir.  2017).    Even 
     assuming  such  an  intent  requirement,  we  have  no  need  to  specifically 
     address, at this stage, the detectives’ intent as to each of the alleged Brady 
     violations  here.    This  is  because  of  the  evidence  in  the  record,  already 
     discussed,  that  raises  material  issues  of  fact  as  to  whether  Detective 
     Solomeno  and  Gillen’s  conducting  of  the  Abbott  investigation  was 
     improper.    See  Manganiello  v.  City  of  New  York,  612  F.3d  149,  164  (2d  Cir. 
     2010) (permitting an inference of a detective’s malice because, “in light of 
     the other evidence as to [the detective’s] conduct of the investigation, [the 
     jury  would  be  entitled]  to  view  [the  detective’s]  misrepresentation  as 
     indicative of [his] state of mind all along”). 
     49                                                              No. 17‐1859

 1   can  succeed  on  his  claim  if,  had  the  withheld  information  been 

 2   disclosed  prior  to  trial,  “he  would  have  been  acquitted  based  on 

 3   reasonable doubt or convicted on a lesser charge.”  Poventud, 750 F.3d 

 4   at 134–35. 

 5         Bellamy contends that Detectives Solomeno and Gillen violated 

 6   Brady  by  failing  to  disclose  to  prosecutors  four  categories  of 

 7   exculpatory or impeaching statements made by Sanchez and Walker 

 8   during the course of the investigation of the Abbott murder: first, that 

 9   in the weeks following the murder, Sanchez told Detective Gillen that 

10   she saw Bellamy in the C‐Town trying to buy beer on a day in which 

11   C‐Town did not (and legally could not) sell beer before noon, which 

12   could  only  have  been  a  Sunday  (rather  than  a  Saturday,  the  day 

13   Abbott  was  killed);  second,  that  Sanchez  identified  Terrill  Lee  to 

14   Detective  Gillen  as  the  person  that  she  saw  with  Bellamy  in  the  C‐

15   Town on the morning of Abbott’s murder; third, that on the day of 

16   Abbott’s  murder  Sanchez  told  Detective  Gillen  that  she  “didn’t  see 

17   anything”  and  “didn’t  know  anything”;  and  fourth,  Detectives 

18   Solomeno  and  Gillen  failed  to  disclose  Walker’s  claimed  non‐

19   identification of Bellamy at her December 1, 1995 interview as well as 

20   her  refusal  to  sign  the  DD‐5  attesting  that  she  had  so  identified 

21   Bellamy.  We address each in turn. 
     50                                                            No. 17‐1859

 1                    i. Sanchez’s Sunday/Beer Statement 

 2         Bellamy contends that Detectives Solomeno and Gillen failed to 

 3   disclose to the prosecution statements Sanchez made to them during 

 4   the  investigation  of  the  Abbott  murder  that  the  day  in  which  she 

 5   reported  seeing  Bellamy  in  the  C‐Town  with  Abbott  was  a  Sunday 

 6   and  a  day  in  which  the  C‐Town  could  not  have  lawfully  sold  beer 

 7   prior to noon (which could only have been a Sunday).  See N.Y. Alco. 

 8   Bev. Cont. Law § 105‐a (1971) (amended 2006).  It is undisputed that 

 9   Abbott  was  killed  on  Saturday,  April  9,  1994.    Although  Sanchez’s 

10   several rounds of testimony in this legal saga have been consistently 

11   inconsistent, Sanchez more than once testified that she told detectives 
    51                                                                    No. 17‐1859

1   that  she  saw  Bellamy  on  a  Sunday.24    During  Bellamy’s  §  440 

2   proceeding, she repeatedly testified that Bellamy was trying to buy 

3   beer on a Sunday when he could not, and agreed that she “first told 

4   police that [she] saw Kareem Bellamy on a Sunday.”  First 440 Tr. 458–



           Sanchez’s testimony as to which day she remembered seeing Bellamy 
          24

    has been, at best, confused.  At the grand jury, she testified that Bellamy 
    bought beer on the day in question.  App’x 320–23.  And at trial, she was 
    asked “[w]hat first caused you to notice the defendant inside that C‐Town 
    that morning,” to which she responded, “[h]e was buying beer.”  Trial Tr. 
    641.  But, ADA Guy followed up with, “[d]id anything direct your attention 
    to  the  defendant  that  morning,”  to  which  Sanchez  responded,  “[h]e  was 
    buying beer on a Sunday—on a Saturday that day.”  Trial Tr. 642.  This self‐
    correction is curious, however, because it begs the question why it would 
    have  been  notable  for  Sanchez  to  notice  that  Bellamy  was  specifically 
    buying  beer  on  a  Saturday.    Sanchez  sowed  further  confusion  during  the 
    § 440 proceeding, where she unequivocally testified that, on the day of the 
    murder, Bellamy “was trying to buy beer on a day he couldn’t buy beer,” 
    clarified that that day was a Sunday, and recalled that the C‐Town manager 
    even told Bellamy that “you can’t buy beer.”  First 440 Tr. 453–60, 490–91.  
    Her  story  got  more  confusing  at  her  deposition  in  this  case,  when  she 
    continued  to  adamantly  assert  that  she  saw  Bellamy  on  “a  day  that  you 
    couldn’t buy beer,” but also that she was certain that the day was a Saturday 
    (a day in which you could buy beer).  Sanchez Dep. Tr. 24–27.  Sanchez then 
    testified,  for  the  first  time,  that  she  specifically  remembers  it  being  a 
    Saturday because  she “freshen[ed] up [her]  memory and  speaking to the 
    members of [her] family it was a Saturday because [a family member named 
    Julio]  was  outside  mechanicking  on  the  block.”    Sanchez  Dep.  Tr.  26–27.  
    She even testified that “I told [my family] it was Sunday [and] they said no 
    Linda,  it  wasn’t  Sunday  it  was  Saturday  .  .  .  the  guy  Julio  was  outside 
    mechanicking and he remember clearly it was Saturday.”  Sanchez Dep. Tr. 
    139–40.  Despite accepting her family’s correction that it was a Saturday, 
    Sanchez nevertheless vividly remembered that Bellamy was trying to buy 
    beer on a day that C‐Town could not sell beer.  Indeed, she remembered 
    that Bellamy was upset because he could not buy beer, “I just know he had 
    a look on his face, just body language.”  Sanchez Dep. Tr. 37. 
     52                                                              No. 17‐1859

 1   59.    She  reaffirmed  this  testimony  in  her  deposition  in  this  case, 

 2   testifying that “[a]t some point” she told Detective Gillen that Bellamy 

 3   was trying to buy beer on the same morning of the murder and that 

 4   the manager told Bellamy that he could not do so.  Sanchez Dep. Tr. 

 5   37.    Although  both  detectives  deny  any  recollection  of  these 

 6   statements by Sanchez, First 440 Tr. 912–13; Gillen Dep. Tr. 162–65; 

 7   Solomeno  Dep.  Tr.  116–17,  Sanchez’s  testimony  both  at  the  §  440 

 8   proceeding and her deposition create a triable question of fact as to 

 9   whether the statements were made to either of the detectives (and not 

10   disclosed to the prosecution). 

11          The question then becomes one of materiality.  We believe that 

12   disclosure of the above statements would have significantly increased 

13   the defense’s chances of sowing a reasonable doubt in the jury’s mind 

14   about  Bellamy’s  guilt.    As  identified  in  detail,  see  infra  note  24, 

15   Sanchez,  a  key  state  witness,  has  consistently  held  the  inconsistent 

16   positions that she is certain that the morning she saw Bellamy in the 

17   C‐Town was a day in which the C‐Town could not lawfully sell beer, 

18   but also that the morning was a Saturday.  Had defense counsel been 

19   able to impeach Sanchez with that obvious inconsistency in front of 

20   the jury it would have been of great value to the defense, given how 

21   relatively thin the overall evidence was against Bellamy.   

22          Indeed,  both  ADAs  Guy  and  Antignani,  as  well  as  Detective 

23   Solomeno,  conceded  in  their  depositions  the  materiality  of  any 
     53                                                                  No. 17‐1859

 1   statements by Sanchez that she saw Bellamy on a day in which the C‐

 2   Town could not lawfully sell beer.  ADA Guy testified that, if he had 

 3   known about them, he would have likely turned over such statements 

 4   precisely “so that the defense attorney could explore her confusion as 

 5   to  the  date.”    Guy  Dep.  Tr.  127.    He  continued:  “if  [Sanchez] 

 6   remembered that it was a Sunday because you’re not allowed to sell 

 7   beer on a Sunday before noon, that might give more credence to it,” 

 8   and  “[i]f  she  had  said  that  to  Detective  Gillen  .  .  .  [he]  presumably 

 9   would  have  written  that  in  the  DD‐5.”    Guy  Dep.  Tr.  126–27.  

10   Detective  Solomeno  also  agreed,  evidenced  by  his  deposition 

11   testimony  that  if  he  had  heard  Sanchez  make  these  statements  he 

12   would  have  recorded  them.    Solomeno  Dep.  Tr.  117.    As  did  ADA 

13   Antignani,  who  testified  at  his  deposition  that  “if  in  fact,  Linda 

14   Sanchez said that to John Gillen, then I think John Gillen should have 

15   said it.”  Antignani Dep. Tr. 86–87.   

16          We  therefore  conclude  that  there  is  sufficient  evidence  from 

17   which a jury could reasonably determine that the nondisclosure of the 

18   Sanchez Sunday/beer statements, if they were made to the detectives 

19   (another  jury  question),  were  actionable  Brady  violations.    Bellamy 

20   has therefore raised a triable issue of fact as to this allegation. 

21                     ii. Sanchez’s Identification of Terrill Lee 

22          Bellamy contends that Detective Gillen failed to disclose that, 

23   during  the  investigation,  Sanchez  identified  Terrill  Lee  as  the 
     54                                                                        No. 17‐1859

 1   individual  with  Bellamy  in  the  C‐Town  on  the  day  of  Abbott’s 

 2   murder.    The  contention  centers  on  Sanchez’s  testimony  during 

 3   Bellamy’s § 440 proceeding in which she testified that, following the 

 4   lineup,  a  detective  showed  her  a  Polaroid  photo  of  Lee,  whom  she 

 5   then identified to the detective as the person she saw with Bellamy in 

 6   the C‐Town on the morning of Abbott’s murder.25  First 440 Tr. 468; 

 7   see also Gillen Dep. Tr. 170 (discussing that Lee had a Polaroid taken 

 8   at the precinct). 

 9              The parties dispute whether Detective Gillen showed Sanchez 

10   a photo of Lee (and thus whether Sanchez identified Lee to Detective 

11   Gillen).   Although Sanchez  so  testified  at  the § 440  proceeding,  she 

12   subsequently did not recall being shown Lee’s photo when testifying 

13   at  her  deposition  in  this  case.    Sanchez  Dep.  Tr.  45–46.    However, 

14   despite her lack of recollection then (seven years later, and more than 

15   twenty years from the alleged incident), she also testified that she had 

16   no reason to think she did not tell the truth when she so testified at 


            Defendants contend that the evidence cannot establish that Detective 
           25

     Gillen  was  the  “detective”  that  Sanchez  referenced  when  she  was 
     purportedly shown the Lee photo.  Br. of Appellees at 53 (relying on the 
     fact that Sanchez’s testimony only uses the pronoun “they”).  The argument 
     is meritless.  Sanchez made clear that it was “one” of the “detective[s]” who 
     showed her the photo “after the lineup.”  First 440 Tr. 468.  And the record 
     makes plain that Detective Gillen was the only detective at the lineup and 
     that he oversaw the lineup.  See Trial Tr. 502–09; App’x 293; First 440 Tr. 
     1109.    At  the  very  least,  we  would  be  required  at  this  stage  to  infer  that 
     Sanchez’s testimony referenced Detective Gillen.  Ultimately, however, the 
     question is for the jury to decide. 
     55                                                           No. 17‐1859

 1   the  §  440  proceeding.    Sanchez  Dep.  Tr.  45–46.    While  Detective 

 2   Solomeno and ADAs Antignani and Guy each testified that someone 

 3   should  have  shown  Lee’s  photo  to  Sanchez,  Solomeno  Dep.  Tr.  169; 

 4   Antignani Dep. Tr. 122–23; Guy Dep. Tr. 76–77, Detective Gillen and 

 5   ADAs  Antignani  and  Guy  each  testified  that  they  did  not  show 

 6   Sanchez a photo of Lee and that they do not know if anyone else did.  

 7   First 440 Tr. 865, 877 (Gillen); First 440 Tr. 1111, 1151–52, 1164, 1165 

 8   (ADA Antignani); First 440 Tr. 1178, 1210–11 (ADA Guy); Gillen Dep. 

 9   Tr. 170.    

10          Although a close question, we conclude that Bellamy has raised 

11   a genuine disputed issue of fact as to whether Sanchez told Detective 

12   Gillen  that  Lee  was  the  individual  with  Bellamy  (and  therefore 

13   whether Detective Gillen failed to disclose such).  See Del. & Hudson 

14   Ry. Co. v. Consolidated Rail Corp., 902 F.2d 174, 177–78 (2d Cir. 1990) 

15   (summary judgment non‐movant need only demonstrate “that there 

16   is  some  evidence  which  would  create  a  genuine  issue,”  meaning 

17   “more  than  a  scintilla  of  evidence”  and  “more  than  some 

18   metaphysical doubt as to the material facts” (internal quotation marks 

19   omitted)). 

20          The district court came to no conclusion as to the state of the 

21   factual record on this allegation, and rather concluded that “even if 

22   Sanchez had identified [Lee] as the plaintiff’s companion, it is difficult 
     56                                                                   No. 17‐1859

 1   to  see  how  that  would  have  been  helpful  to  [Bellamy].”    2017  WL 

 2   2189528, at *36.  We disagree.   

 3              Because  the  record  makes  plain  that  the  detectives  had  no 

 4   suspicions  that  Lee  was  involved  in  the  Abbott  murder,  see  Gillen 

 5   Dep. Tr. 170–71; see also Antignani Dep. Tr. 146–47; Guy Dep. Tr. 69–

 6   72, any identification of Lee by Sanchez as being in the C‐Town with 

 7   Bellamy  would  seriously  undermine  the  reliability  of  Sanchez’s 

 8   placement of Bellamy in the store on the morning of Abbott’s murder.  

 9   If  Lee  was  not  with  Bellamy  on  the  morning  in  question—as  the 

10   detectives seemingly concluded—and if Bellamy was with Lee at the 

11   time Sanchez had in mind during her trial testimony, Sanchez must 

12   have  been  confused  about  which  morning  she  saw  Bellamy,  a  not 

13   unlikely possibility, as previously discussed in depth, see infra note 24, 

14   and  as  one  particular  exchange  highlights.26    And  Sanchez’s 

15   identification  of  Lee  to  Detective  Gillen  would  be  material  even  if 

16   Sanchez was wrong about her identification of Lee because it would 

17   call into question Sanchez’s general recollection of the morning of the 


           “Q: [Y]ou had seen two people that Sunday?  A: Yes.  Q: Correct. When 
           26

     you  say  the  other  guy  are  you  referring  to  the  other  guy  you  saw  that 
     Sunday?  A: The other guy that was with Kareem . . . .  Q: Where you shown 
     a photograph of this other guy?  A: Yes.  Q: Okay. And what did—what 
     kind of photograph was it?  A: It’s a Polaroid . . . .  Q: So they told you that 
     the person in the photograph was Terrell Lee?  A: Yes.  Q: Well, just—I just 
     want to be clear.  And you told them that the person in that Polaroid photo 
     who they told you was Terrell Lee was the person you saw together with 
     Kareem; is that correct?  A: Yes.” 440 Tr. 464–68.  
     57                                                              No. 17‐1859

 1   Abbott murder, including her identification of Bellamy.  Either way, 

 2   had the defense known that Sanchez had at one point contended that 

 3   Lee was the person with Bellamy on the morning of the murder, the 

 4   defense  would  have  had  an  important  additional  tool  of  cross‐

 5   examination. 

 6          Consequently, viewing the evidence in Bellamy’s favor as we 

 7   must at this stage, we think that Bellamy has raised a genuine issue of 

 8   material  fact  as  to  whether  Detective  Gillen,  in  violation  of  Brady, 

 9   failed to disclose Sanchez’s identification of Lee.  

10                   iii. Sanchez’s       Didn’t       Know/See         Anything 
11                        Statements 

12          Bellamy  contends  that  Detective  Gillen  failed  to  disclose 

13   statements Sanchez made on the morning of the Abbott murder that 

14   she  “didn’t  know  anything”  and  “didn’t  see  anything.”    Bellamy 

15   grounds  this  contention  on  Sanchez’s  testimony  at  Bellamy’s  §  440 

16   proceeding, where Sanchez testified that on the morning of Abbott’s 

17   murder, certain detectives (including Detective Gillen) “came in the 

18   [C‐Town] supermarket.  I didn’t speak to them they just came in and 

19   they said do you know anything.  I said no . . . I said no, I didn’t know 

20   anything.”  First 440 Tr. 453; see also First 440 Tr. 459 (Sanchez agreeing 

21   with the statement that “the police came in on the day of the murder 

22   and  [she]  said  [she]  didn’t  see  anything”).    These  de  minimis 

23   statements,  even  if  they  were  made  (recall  that,  at  trial,  Sanchez 
     58                                                                 No. 17‐1859

 1   denied  speaking  with  officers  the  morning  of  the  murder),  are 

 2   manifestly  immaterial  principally  because  nothing  in  the  record 

 3   shows that Sanchez had any reason to think that anything was afoot 

 4   when  Detective  Gillen  first  entered  the  C‐Town  that  morning.  

 5   Indeed,  Sanchez  testified  at  trial  that  she  did  not  learn  of  Abbott’s 

 6   murder  until  a  week  later.    Trial  Tr.  745;  see  also  Trial  652–53.27  

 7   Consequently,  at  that  time,  from  her  perspective,  Sanchez  did  not 

 8   “know”  or  “see”  anything  out  of  the  ordinary.    Disclosure  of  these 

 9   statements  would  therefore  not  have  served  to  materially  impeach 

10   Sanchez or exculpate Bellamy.  We affirm the district court’s dismissal 

11   of this Brady contention. 

12                      iv. Walker’s December 1, 2005 Statements 

13              Apart from Bellamy’s claim that Detective Solomeno fabricated 

14   the contents of the DD‐5 purportedly memorializing the December 1, 

15   2005 interview of Veronica Walker, see infra at pp. 39–46, Bellamy also 

16   brings  a  Brady  claim  challenging  Detectives  Solomeno  and  Gillen’s 



            Bellamy  contends  that  Sanchez  “admitted  she  learned  of  Abbott’s 
           27

     murder  ‘when  the  cops  came  inside  the  C‐Town  to  ask  questions’  about 
     Abbott.”  Br. of Appellants 44.  But, Sanchez’s testimony makes clear that 
     she only learned about any incident of note from JJ, the C‐Town deli clerk, 
     who told her about the subject of the officers’ visit only after “the cops were 
     already  gone.”    First  440  Tr.  493.    Consequently,  although  Sanchez’s 
     testimony has been inconsistent as to whether she first learned of the Abbott 
     murder  on the  day of April  9, 1994 or in  the  week  thereafter,  there  is no 
     evidence that she knew of the incident prior to interacting with detectives 
     on the morning of April 9.  
     59                                                              No. 17‐1859

 1   failure to disclose the statements he claims that Walker actually did 

 2   make  during  that  interview.    See  App’x  62  ¶¶  183–200;  App’x  93  ¶ 

 3   379.    Most  principally,  Bellamy  challenges  the  detectives’  failure  to 

 4   disclose what Walker testified were her unequivocal statements that 

 5   Bellamy  was  not  the  person  she  saw  on  the  morning  of  Abbott’s 

 6   murder, as well as Walker’s refusal to sign Detective Solomeno’s DD‐

 7   5 because the contents, in her view, were not true.  

 8          The Defendants did not seek summary judgment on this claim, 

 9   see App’x 734–38, and therefore it was error for the district court to 

10   have  dismissed  it  without  providing  Bellamy  “notice  and  a 

11   reasonable time to respond.”  Fed. R. Civ. P. 56 (f)(2).  This is sufficient 

12   by itself to vacate the district court’s dismissal of this claim.   

13          We would arrive at the same outcome even if the Defendants 

14   had sought summary judgment on this claim.  For similar reasons that 

15   we concluded that Bellamy has raised a triable issue of fact as to his 

16   evidence  fabrication  claim  premised  on  the  DD‐5  following  the 

17   Walker interview, we conclude that Bellamy has raised a triable issue 

18   as  to  the  related  Brady  claim.    Walker’s  testimony  raises  a  genuine 

19   disputed issue as to whether Walker affirmatively told the detectives 

20   that  the  individual  she  saw  was  not  Bellamy,  and  both  detectives 

21   admit that Walker refused to sign the DD‐5 and that they did not tell 

22   ADA  Guy  that  she  had  so  refused.    If  her  denial  existed  from  the 

23   outset (which we hold to be a jury question), then its disclosure would 
     60                                                              No. 17‐1859

 1   have  weakened  ADA  Guy’s  examination  while  permitting  the 

 2   criminal defense team to refresh Walker’s recollection as to whether 

 3   earlier she firmly denied seeing Bellamy, a fact that did not come out 

 4   at trial.  Thus, this claim even if it had been challenged at summary 

 5   judgment, should not have been dismissed. 

 6   II.   Monell Claims Against the City of New York  

 7          We now turn to whether the district court properly dismissed 

 8   Bellamy’s  §  1983  claims  against  the  City  of  New  York.    Although 

 9   § 1983 subjects only “person[s]” to liability, 42 U.S.C. § 1983, Monell 

10   established that “a municipality [such as the City of New York] is a 

11   person within the meaning of Section 1983,” Vives v. City of New York, 

12   524 F.3d 346, 350 (2d Cir. 2008).  To establish liability under Monell, a 

13   plaintiff must show that he suffered the denial of a constitutional right 

14   that was caused by an official municipal policy or custom.  See Wray 

15   v. City of New York, 490 F.3d 189, 195 (2d Cir. 2007).   

16          As  relevant  here,  Bellamy  proffers  two  theories  of  Monell 

17   liability:  (i)  the  prosecution  failed  to  disclose  the  full  relocation 

18   benefits Sanchez received from the QCDA’s office, a Brady violation 

19   that was caused by a deliberate information barrier imposed by the 

20   QCDA  that  purposefully  kept  prosecutors  unaware  of  the  full 

21   benefits  received  by  witnesses  in  its  witness  protection  program 

22   (“WPP”); and (ii) ADA Guy’s improper summation was a due process 

23   violation  caused  by  the  QCDA  office’s  failure  to  discipline 
    61                                                                      No. 17‐1859

1   summation  misconduct.28    The  City  challenges  Bellamy’s  Monell 

2   claims  on  two  general  grounds:  (i)  the  City  is  not  responsible  as  a 

3   matter of law under Monell for the alleged policies of the QCDA; and 

4   (ii) regardless, Bellamy did not sufficiently establish underlying due 

5   process  violations  to  withstand  summary  judgment.29    We  disagree 

6   with  both  contentions  and  vacate  the  district  court’s  dismissal  of 

7   Bellamy’s Monell claims. 




           Bellamy also pled a claim that the QCDA’s office failed to discipline 
          28

    Brady  violations,  specifically  as  to  its  prosecutors’  failure  to  diligently 
    search  out  the  benefits  received  by  its  witnesses.    Defendants  did  not 
    specifically move for summary judgment on this claim and the district court 
    did not address it, which means that its dismissal was improper.  See Fed. 
    R. Civ. P. 56(f)(2).  Bellamy affirmed on appeal his intention to proceed on 
    this  claim,  yet  Defendants  did  not  address  it  in  their  brief.    See  Br.  of 
    Appellant 48 n.15; Reply Br. of Appellant 11 n.5.  We decline to address this 
    claim in the first instance. 
          Whether the QCDA in fact had the challenged policies is not at issue 
          29

    before us.  Following the denial of the Defendants’ motion to dismiss, the 
    district  court  bifurcated  discovery  on  Bellamy’s  non‐Monell  and  Monell 
    claims  by  allowing  the  completion  of  non‐Monell  discovery  but  limiting 
    Monell  discovery  to  “the  question  whether  any  of  the  plaintiff’s  federal 
    constitutional rights were violated by the actions of the district attorney’s 
    office.”    Dkt.  No.  52.    Although  the  parties  subsequently  stipulated  to 
    proceed  to  full  discovery  on  Bellamy’s  Monell  claims,  Dkt.  No.  112, 
    including  as  to  the  existence  of  the  alleged  policies,  the  district  court 
    subsequently  re‐imposed  the  discovery  stay  before  Bellamy  took  any 
    Monell depositions pending resolution of the parties’ summary judgment 
    motions.    See  Dkt.  No.  152.    Consequently,  Bellamy  has  yet  to  have  full 
    discovery as to the existence of the alleged policies, and the City makes no 
    argument regarding the existence of the policies on appeal.  
     62                                                               No. 17‐1859

 1             a. The City of New York’s Liability Under Monell for the 
 2                Alleged Policies of the QCDA’s Office 

 3          The City argues that it cannot be held liable as a matter of law 

 4   for  any  constitutional  harms  inflicted  by  the  alleged  policies  of  the 

 5   QCDA’s office that give rise to Bellamy’s Monell claims because those 

 6   were not policies for which the City is responsible.  The district court 

 7   agreed, but we do not. 

 8          Monell  liability  attaches  only  where  an  infringement  of 

 9   constitutional  rights  is  caused  by  a  local  government  policy.    See 

10   Outlaw v. Hartford, 884 F.3d 351, 372–73 (2d Cir. 2018).  In searching 

11   for the proper local government that is subject to liability on a given 

12   Monell claim we look for “those official or governmental bodies who 

13   speak  with  final  policymaking  authority  . . .  concerning  the  action 

14   alleged to have caused the particular . . . violation at issue.”  Jett v. 

15   Dallas Ind. Sch. Dist., 491 U.S. 701, 737 (1989).  The issue for us is thus 

16   whether the City of New York is the “final policymaking authority” 

17   in  relation  to  the  alleged  QCDA  policies  at  issue  here:    the  WPP 

18   information  barrier  and  the  failure  to  discipline  summation 

19   misconduct.    The  City  argues,  as  the  district  court  concluded,  that 

20   pursuant  to  Van  de  Kamp  v.  Goldstein,  555  U.S.  335  (2009),  the 

21   challenged conduct of the QCDA’s office is necessarily a function of 

22   state  policies,  and  therefore  the  City  may  not  be  subject  to  Monell 

23   liability as a matter of law.  We think this argument overextends Van 
     63                                                                No. 17‐1859

 1   de  Kamp,  a  case  assessing  the  distinct  doctrine  of  prosecutorial 

 2   immunity, and that our controlling precedent plainly establishes that 

 3   the  City  may  be  held  liable  under  Monell  for  the  alleged  QCDA 

 4   policies at issue. 

 5          On  numerous  occasions  we  have  been  called  upon  to  assess 

 6   how  plaintiffs  may  pursue  claims  under  Monell  that  allege  that 

 7   policies  of  prosecutors’  offices  led  to  infringements  of  their 

 8   constitutional  rights.    To  adequately  explain  why  we  conclude  that 

 9   the City is a proper defendant with respect to Bellamy’s Monell claims 

10   here, a brief review of these cases will be helpful.     

11          In  Baez  v.  Hennessy,  853  F.2d  73  (2d  Cir.  1988),  Baez  sued  an 

12   Onondaga County prosecutor, and the county under Monell, after the 

13   prosecutor improperly indicted Baez based on an erroneous reading 

14   of  a  grand  jury  vote  sheet.    We  affirmed  dismissal  of  both  claims, 

15   concluding  that  the  prosecutor  was  protected  by  absolute 

16   prosecutorial immunity and, relevant here, that the county was not a 

17   proper  party  for  a  Monell  claim.    As  to  the  latter  conclusion,  we 

18   reasoned  that  “[w]hen  prosecuting  a  criminal  matter,  a  district 

19   attorney  in  New  York  State,  acting  in  a  quasi‐judicial  capacity, 

20   represents the State and not the county.”  Id. at 77.  And because the 

21   prosecutor was representing the state, the county could not be held 

22   legally  responsible  for  injuries  that  the  prosecutor  had  caused.  

23   Although  we  have  never  questioned  the  conclusion  in  Baez  that  a 
     64                                                                No. 17‐1859

 1   prosecutor  is  a  state  rather  than  a  local  representative  “[w]hen 

 2   prosecuting  a  criminal  matter,”  id.,  our  subsequent  cases  have 

 3   narrowed Baez in significant and relevant ways. 

 4          We began to cabin Baez in Gentile v. County of Suffolk, 926 F.2d 

 5   142 (2d Cir. 1991), where we affirmed a judgment concluding that the 

 6   County of Suffolk, rather than the state, was the responsible party for 

 7   purposes of Monell in relation to allegations that the county’s district 

 8   attorney’s  office  had  a  policy  of  ignoring  police  misconduct.    We 

 9   rejected the argument that, under Baez, the district attorney’s office’s 

10   conduct was a function of state rather than county policies because, 

11   unlike  in  Baez,  “the  County’s  liability  is  based  not  upon  a  specific 

12   decision of the District Attorney to prosecute but upon the County’s 

13   long  history  of  negligent  disciplinary  practices  regarding  law 

14   enforcement personnel.”  Id. at 152 n.5.  

15          We  then  reaffirmed  and  further  developed  the  narrowing  of 

16   Baez  in  Walker  v.  City  of  New  York,  974  F.2d  293  (2d  Cir.  1992), 

17   specifically noting that Gentile “confined Baez to challenges to specific 

18   decisions of the District Attorney to prosecute.”  Id. at 301 (internal 

19   quotation  marks  omitted).    Moreover,  Walker  also  made  plain  that 

20   when  a  Monell  claim  challenges  policies  of  the  City  of  New  York’s 

21   “constituent  counties,”  the  City  is  a  proper  defendant.    Id.; see  also 

22   Ramos v. City of New York, 285 A.D.2d 284, 303 (1st Dep’t 2001).  Walker 

23   reversed the dismissal of Monell claims against the City of New York 
     65                                                              No. 17‐1859

 1   that alleged that the Kings County District Attorney’s office failed to 

 2   adequately  train  its  prosecutors  to  turn  over  exculpatory  evidence 

 3   and not to suborn perjury.  We concluded that in such an instance, 

 4   notwithstanding  Baez,  “the  district  attorney  is  a  municipal 

 5   policymaker,”  because  in  making  decisions  other  than  whether  to 

 6   prosecute  the  “district  attorney  acts  as  the  manager  of  the  district 

 7   attorney’s office,” which, we concluded, is a municipal function.  974 

 8   F.3d at 301.  In Ying Jing Gan v. City of New York, 996 F.2d 522 (2d Cir. 

 9   1993), we reaffirmed Walker and clarified that a county prosecutor’s 

10   actions are a function of state policies, rather than city policies, only 

11   where plaintiff’s “claims center[] . . . on decisions whether or not, and 

12   on what charges, to prosecute,” and not where those claims focus “on 

13   the administration of the district attorney’s office.”  Id. at 536; see also 

14   Pinaud v. County of Suffolk, 52 F.3d 1139, 1153 n.14 (2d Cir. 1995). 

15          Subsequent  to  these  cases,  the  Supreme  Court  decided 

16   McMillian v. Monroe County, Alabama, 520 U.S. 781 (1997), a case that 

17   addressed  Monell  liability  outside  of  the  context  of  a  prosecutor’s 

18   office,  but  that  clarified  the  scope  of  analysis  for  Monell  claims 

19   generally.  The Court held that Monroe County, Alabama was not the 

20   relevant  policymaker  for  purposes  of  a  Monell  claim  that  asserted 

21   unconstitutional conduct of a Monroe County sheriff.   How the Court 

22   arrived at that conclusion is significant: it examined Alabama law in 

23   detail and concluded that the state was the relevant final policymaker 
     66                                                                No. 17‐1859

 1   because it had sufficient authority over the sheriff’s specific functions 

 2   at issue.  Id. at 786.  The Court relied heavily on the Alabama state 

 3   constitution,  for  example,  which  evinced  “‘the  framers’  intent  to 

 4   ensure that sheriffs be considered executive officers of the state.’”  Id. 

 5   at 789 (quoting Parker v. Amerson, 519 So.2d 442, 444 (Ala. 1987)).  The 

 6   relevant  lesson  from  McMillian  is  plain:    because  “the  States  have 

 7   wide  authority  to  set  up  their  state  and  local  governments  as  they 

 8   wish,” a search for the “final policymaking authority” under Monell 

 9   “is dependent on an analysis of state law.”  Id. at 786, 795. 

10          In Myers v. County of Orange, 157 F.3d 66 (2d Cir. 1998), in light 

11   of  McMillian’s  directive  to  delve  into  state  law  to  ascertain  a  final 

12   policymaker  for  purposes  of  Monell  liability,  we  revisited  our  cases 

13   discussed above that broadly applied Monell to prosecutors’ offices.  

14   There,  we  addressed  Monell  claims  brought  against  the  New  York 

15   County  of  Orange  that  alleged  that  the  county’s  district  attorney’s 

16   office  had  an  unconstitutional  policy  of  refusing  to  entertain  cross‐

17   complaints  by  complaining  witnesses.    Id.  at  69.    After  reviewing  a 

18   wealth of New York statutory and case law (which our earlier cases 

19   had  not  done),  we  reaffirmed  our  earlier  conclusions  that  “[u]nder 

20   New  York  law,  DAs  and  ADAs  are  generally  presumed  to  be  local 

21   county officers, not state officers,” and reiterated once again that Baez 

22   was a “narrow exception . . . [for] when a prosecutor makes individual 

23   determinations about whether to prosecute.”  Id. at 76–77. 
     67                                                              No. 17‐1859

 1          Because  we  have  never  doubted  the  rule  stemming  from  the 

 2   line of cases extending from Gentile and Walker to Myers, we have been 

 3   consistent in holding that the actions of county prosecutors in New 

 4   York  are  generally  controlled  by  municipal  policymakers  for 

 5   purposes  of  Monell,  with  a  narrow  exception  emanating  from  Baez 

 6   being  the  decision  of  whether,  and  on  what  charges,  to  prosecute.  

 7   Thus, in this case, the rule from these cases requires the conclusion 

 8   that  the  conduct  Bellamy  challenges  is  a  result  of  municipal  rather 

 9   than  state  policymaking.    The  City  does  not  dispute  this  reasoning 

10   based  on  our  precedents,  informed  along  the  way  by  the  Court’s 

11   decision in McMillian.  The City’s sole contention is that our Walker 

12   line of cases was implicitly abrogated by the Supreme Court’s 2009 

13   decision in Van de Kamp, “requir[ing] a different boundary between 

14   prosecutorial  and  administrative  functions  than  the  one  [we  have] 

15   previously set forth.”  Br. of Appellees at 67.  We disagree.  

16          In  Van  de  Kamp,  plaintiff  Goldstein  obtained  a  vacatur  of  his 

17   state  murder  conviction  by  a  grant  of  federal  habeas  corpus  on  the 

18   ground that the prosecution failed to disclose to the defense that they 

19   had  offered  a  reduced  sentence  to  a  witness  that  provided  critical 

20   inculpatory testimony.  555 U.S. at 339.  As relevant here, Goldstein 

21   then filed a civil § 1983 claim against his prosecutors’ supervisors (as 

22   individuals),  arguing  that  they  failed  to  train  or  supervise  their 

23   prosecutors to prevent violations of the duty to disclose impeachment 
     68                                                              No. 17‐1859

 1   material.  Id. at 340.  The defendants moved to dismiss on the basis of 

 2   absolute  prosecutorial  immunity,  an  argument  the  district  court 

 3   rejected  on  the  ground  that  prosecutors  are  entitled  to  absolute 

 4   immunity  only  for  “prosecutorial”  functions,  not  “administrative” 

 5   ones, and that the failure‐to‐train allegations fell in the latter category.  

 6   Id.  The Court of Appeals affirmed, 481 F.3d 1170 (9th Cir. 2007), but 

 7   the  Supreme  Court  reversed.    It  disagreed  with  the  lower  courts’ 

 8   conclusions  that  a  prosecutor  is  not  entitled  to  immunity  simply 

 9   because  her  challenged  conduct  can  be  labeled  “administrative.”  

10   Rather,  the  inquiry  is  whether  the  prosecutor’s  conduct 

11   (administrative  or  otherwise)  was  “directly  connected  with  the 

12   conduct of a trial.”  555 U.S. at 344.  If so, the Court concluded, the 

13   conduct falls within the traditional immunity offered to prosecutors 

14   under long‐standing notions of federal common law. 

15          Although Van de Kamp said nothing about Monell or municipal 

16   liability, the City argues that Van de Kamp affects how Monell claims 

17   can proceed against prosecutors’ offices specifically.  Its argument is 

18   as follows.  In the Walker line of cases, we concluded that inherently 

19   prosecutorial  functions  (i.e.,  decisions  whether  to  prosecute)  are 

20   controlled by state policies for purposes of Monell, and other functions 

21   of the prosecutor are controlled by municipal policies.  For example, in 

22   Baez, the act of indicting based on a misread grand jury verdict form 

23   was  inherently  prosecutorial  and  therefore  a  state  function,  but,  in 
     69                                                              No. 17‐1859

 1   Walker, the failure to train on Brady obligations related to the district 

 2   attorney’s management of the office, and we therefore concluded that 

 3   was  a  municipal  function.    Consequently,  the  argument  goes,  our 

 4   Monell cases have drawn separate circles around “prosecutorial” and 

 5   “managerial” functions, with the former circle being state‐controlled 

 6   functions and the latter municipally‐controlled ones.  The argument 

 7   then goes that although our cases have narrowed the “prosecutorial” 

 8   circle  such  that  it  includes  only  the  prosecutor’s  decision  to  bring 

 9   charges, Van de Kamp expanded the circle of prosecutorial functions 

10   to  include  a  failure  to  train  on  Brady  obligations  (which,  the  City 

11   argues,  is  akin  to  Bellamy’s  arguments  here).    Thus,  the  argument 

12   concludes, because Bellamy’s claims pertain to conduct that now falls 

13   within  the  “prosecutorial”  circle,  and  New  York  concludes 

14   “prosecutorial”  conduct  is  a  state  function,  the  conduct  supporting 

15   Bellamy’s  Monell  claims  must  be  a  state  rather  than  a  municipal 

16   function.  We are unpersuaded. 

17          The  key  flaw  in  the  City’s  argument  is  its  unsupported 

18   assumption  that  the  circle  demarcating  what  is  a  “prosecutorial” 

19   function  for  purposes  of  prosecutorial  immunity  is  necessarily  the 

20   same  as  the  circle  New  York  has  chosen  to  demarcate  state  versus 

21   local  prosecutorial  functions.    But,  the  legal  question  of  when 

22   immunity  should  attach  is  an  entirely  separate  inquiry  from  which 

23   state entity is a final policymaker for Monell.  This was the reasoning 
     70                                                              No. 17‐1859

 1   adopted in Goldstein v. City of Long Beach, 715 F.3d 750 (9th Cir. 2013), 

 2   the lower court decision that followed the Supreme Court’s remand 

 3   in Van de Kamp.  Although the Court had rejected plaintiff’s individual 

 4   claims,  the  Ninth  Circuit  was  left  to  evaluate  plaintiff’s  remaining 

 5   Monell claims.  The defendants argued on remand, as the City does 

 6   here, that “Van de Kamp determines the outcome” of the Monell claims.  

 7   Id.  at  760.    The  Ninth  Circuit  rejected  the  argument  because  “the 

 8   inquiries of prosecutorial immunity and state or local policymaking . 

 9   . . are separate.”  Id.  We agree.  In contrast to the immunity inquiry, 

10   Monell addresses not whether certain functions can open individuals to 

11   liability,  but  simply  which  governmental  entity  (the  state  or  the 

12   municipality)  is  responsible  for  a  given  function.    And  as  we  have 

13   discussed,  the  Supreme  Court  has  left  no  doubt  that  state  law,  not 

14   federal  law,  is  responsible  for  demarcating  that  division  of 

15   responsibility.  The McMillian court was worried about imposing “a 

16   uniform,  national  characterization”  of  state  actors,  concerned  that 

17   “such a blunderbuss approach would ignore a crucial axiom of our 

18   government: the States have wide authority to set up their state and 

19   local governments as they wish.”  520 U.S. at 795.  Consequently, the 

20   responsible entity for purposes of Monell liability must be ascertained 

21   by looking at how the relevant state elects to allocate responsibilities 

22   between itself and its subdivisions.  Id. 
     71                                                                    No. 17‐1859

 1              The City’s contention, if adopted, would turn McMillian on its 

 2   head: it would require courts assessing Monell claims that challenge 

 3   the conduct of prosecutors to consider the way in which the federal 

 4   system  chooses  to  immunize  prosecutors  in  determining  which 

 5   functions  are  state  functions  and  which  are  local  ones.    Stated 

 6   differently,  under  the  City’s  formulation,  we  would  no  longer  be 

 7   looking to the intricacies of state law to decide a Monell claim against 

 8   a prosecutor’s office, as we did in Myers (at the express direction of 

 9   McMillian),  but  would  instead  look  to  Van  de  Kamp,  a  decision 

10   exclusively assessing federal common law and federal policy.30   

11              Such a course would adversely affect state reliance interests as 

12   well:  New  York  appellate  courts  have  expressly  affirmed  our 

13   conclusions as to the content of New York law in Walker and Myers.  

14   See Ramos, 285 A.D.2d at 303 (concluding as “firmly grounded in New 

15   York law,” the conclusion from Gentile, Walker, and Myers that “where 

16   prosecutors,  pursuant  to  policy  or  custom,  conceal  exculpatory 

17   evidence and commit other wrongs in order to secure a conviction, 

18   liability  rests  with  the  county  (or  for  New  York  City’s  constituent 




            The focus on federal common law was center stage in Van de Kamp.  
           30

     See 555 U.S. at 340–41 (looking to Judge Learned Hand’s policy statements 
     from “[o]ver a half century ago”); see also id. (relying on Imbler v. Pachtman, 
     424  U.S.  409  (1976),  the  Court’s  “first  opportunity  to  address  the  s  1983 
     liability of a state prosecuting officer,” which then relied on federal cases 
     dating back to the mid‐19th‐century, id. at 420–22 & n.18)). 
     72                                                                No. 17‐1859

 1   counties,  the  City)”);  Johnson  v.  Kings  Cnty.  Dist.  Atty’s  Office,  308 

 2   A.D.2d 278, 295–96 (2d Dep’t 2003) (same).   

 3          Thus we conclude, consistent with our precedent, that the City 

 4   is the proper policymaking authority for purposes of Bellamy’s Monell 

 5   claims. 

 6              b. The Alleged Constitutional Violations of the QCDA’s 
 7                 Office 

 8         Bellamy  proffers  two  underlying  constitutional  violations  for 

 9   which he claims the City is responsible: (i) the non‐disclosure to the 

10   prosecution (and therefore to the defense) of the full benefits Sanchez 

11   was promised as part of her participation in the QCDA’s WPP; and 

12   (ii) summation misconduct by ADA Guy.  We conclude that Bellamy 

13   has presented sufficient evidence of both violations to withstand the 

14   motion for summary judgment. 

15                     i. Benefits Promised to Sanchez 

16          Bellamy  contends  that  Sanchez  was  promised  significantly 

17   more financial support from the QCDA than the $100 and undefined 

18   relocation benefits to which she testified at trial.  See Trial Tr. 633–35.  

19   The district court, despite appearing to acknowledge that the record 

20   established that Sanchez was promised substantially more than that 

21   to  which  she  testified,  rejected  the  claim  because  the  promised 

22   “benefits did not arise until after the plaintiff’s trial, and did not affect 

23   the trial itself.”  2017 WL 2189528, at *40.  This was error. 
     73                                                                 No. 17‐1859

 1          The record unmistakably raises a question of fact as to whether 

 2   Sanchez  was  promised,  prior  to  her  testifying,  substantially  more 

 3   than  she  ultimately  disclosed  during  her  testimony.    Specifically, 

 4   there  is  evidence  in  the  record  that  Sanchez  was  promised,  before 

 5   trial,  that  the  QCDA’s  office  would  relocate  her,  and,  in  doing  so, 

 6   would  pay  for  her  first  month’s  rent,  last  month’s  rent,  security 

 7   deposit, and a broker fee, totaling $2,800.  See Sanchez Dep. Tr. 79–97, 

 8   147–148; Dkt. No. 193‐1 at 291 (Sanchez testimony at the initial § 440 

 9   proceeding).    Daniel  Cox,  the  WPP  administrator  who  worked 

10   directly  with  Sanchez,  testified  at  his  deposition  that  his  office 

11   generally  referred  to  this  as  “Seed  Money,”  and  that  he  would  tell 

12   program  participants  “early  when  you’re  starting  to  have 

13   conversations” that they would be receiving it.  Cox Dep. Tr. 43.  Cox 

14   clarified that he would tell participants about the seed money “at [the] 

15   first meeting,” which, as to Sanchez, would have been on November 

16   28, 1995, prior to her testifying.  Cox Dep. Tr. 100–01; but see Mansfield 

17   Dep.  Tr.  75–76  (“of  course”  we  would  make  no  specific  promises 

18   during the orientation).  In any event, Corporation counsel conceded 

19   at oral argument before us that a reasonable jury could conclude on 

20   this evidence that Cox promised Sanchez the seed money prior to her 

21   testifying.    Oral  Arg.  Rec.  at  36:04.    And,  ADA  Guy  testified  at  his 

22   deposition  that  he  was  never  aware  of  the  promised  seed  money, 
     74                                                                No. 17‐1859

 1   either at the time of trial or even at the time of his deposition in this 

 2   case.  Guy Dep. Tr. 138–39. 

 3          As corporation counsel’s concession makes plain, the City does 

 4   not seriously dispute any of the above and argues only that Bellamy 

 5   was not prejudiced by the lack of disclosure because the benefits that 

 6   were disclosed at trial provided a sufficient basis for defense counsel 

 7   to attack Sanchez’s credibility.  We disagree.  The potential for witness 

 8   bias is of course greater when the amount to be received is $2,800 as 

 9   opposed  to  $100  (4  x  $25/day),  particularly  for  a  witness  of  limited 

10   financial  means  like  Sanchez,  see  App’x  1622.    Further,  the  actual 

11   benefit promised was substantially larger than that to which Sanchez 

12   testified,  which  would  have  allowed  for  a  heightened  attack  on 

13   Sanchez’s truthfulness.  Moreover, ADA Guy both conceded that the 

14   promise of $2,800 of seed money was Brady material and explained 

15   why  the  information  was  particularly  probative  in  this  case:  “[The] 

16   dollar  amount  and  total  benefit  amount  is  at  odds  with  [Sanchez’s 

17   trial]  testimony.    So  it  might  affect  her  credibility  and  [if  I  were 

18   defense counsel] I might be able to make some use of that in asking 

19   the jury to disregard her or to at least challenge her credibility.”  Guy 

20   Dep.  Tr.  138–41.    Finally,  the  problem  was  exacerbated  when  ADA 

21   Guy, in his summation, noted the absence of evidence supporting the 

22   defense’s contention that Sanchez had a motive to lie out of bias.  See 

23   Trial Tr. 1139 (“Why would she come in and lie about the defendant?  
     75                                                                No. 17‐1859

 1   Is there any evidence that she had any motivation to come in and lie 

 2   about the defendant?”); Trial Tr. 1144 (“There is no evidence she is a 

 3   liar.”). 

 4           We therefore conclude that Bellamy raised a material issue of 

 5   fact as to whether his Brady rights were violated by the QCDA’s non‐

 6   disclosure of the full scope of benefits promised to Sanchez prior to 

 7   her testimony.  And, in light of our conclusion that the City of New 

 8   York may be held liable for this conduct, we vacate the district court’s 

 9   dismissal of this Monell claim.  

10                     ii. ADA Guy’s Summation 

11           Bellamy  contends  that  ADA  Guy  made  numerous  improper 

12   remarks  during  his  summation  sufficient  to  render  Bellamy’s 

13   subsequent  conviction  a  denial  of  due  process.    The  district  court 

14   disagreed, largely on its conclusion that ADA Guy’s “comments were 

15   garden variety summation comments.”  2017 WL 2189528, at *41.  We 

16   disagree and conclude that the impact of the summation on the trial 

17   presents a jury question. 

18           In United States v. Certified Environmental Services, Inc., 753 F.3d 

19   72 (2d Cir. 2014), we discussed the relevant standard: 

20               When reviewing claims of prosecutorial misconduct 
21               based on inappropriate remarks in the Government’s 
22               .  .  .  summation[],  we  will  reverse  if  the  misconduct 
23               caused substantial prejudice by so infecting the trial 
24               with unfairness as to make the resulting conviction a 
25               denial  of  due  process.    In  assessing  whether 
     76                                                                No. 17‐1859

 1             prosecutorial  misconduct  caused  ‘substantial 
 2             prejudice,’  this  Court  has  adopted  a  three‐part  test, 
 3             which  considers  the  severity  of  the  misconduct,  the 
 4             measures  adopted  to  cure  the  misconduct,  and  the 
 5             certainty of conviction absent the misconduct. 

 6   Id. at 95 (internal quotation marks and citations omitted).  

 7          Bellamy contended at summary judgment that ADA Guy made 

 8   fourteen  improper  summation  remarks.    App’x  1969–72.    Bellamy 

 9   contends these remarks were sufficiently improper to entitle him to 

10   relief under § 1983, even though his counsel did not object to them 

11   during  trial  (or  afterwards).    While  we  are  not  persuaded  that  the 

12   majority of the remarks identified by Bellamy were either improper 

13   or could have affected the trial, we believe that certain remarks were 

14   sufficiently  problematic  to  require  that  they  be  assessed  by  a  jury 

15   (despite the absence of a contemporaneous objection by trial counsel).  

16          The  most problematic  is  Bellamy’s  contention  that  ADA Guy 

17   told the jury near the end of his summation: “I know who committed 

18   the murder.”  Trial Tr. 1149.  This statement was clearly improper and 

19   severely prejudicial if it was made.  “It is unprofessional conduct for 

20   the prosecutor to express his or her personal belief or opinion as to 

21   the . . . evidence or guilt of the defendant.” United States v. Modica, 663 

22   F.2d 1173, 1178 (2d Cir. 1981) (per curiam) (quoting ABA Standards for 

23   Criminal  Justice,  Standard  3‐5.8(b));  see  also  U.S.  v.  Burse,  531  F.2d 

24   1151,  1154–55  (2d  Cir.  1976)  (a  prosecutor  may  not  give  “the 
     77                                                               No. 17‐1859

 1   impression that the government ha[s] within its possession evidence 

 2   of [the defendant’s] guilt which had not been given the jury”); United 

 3   States v. Rivera, 22 F.3d 430, 437–38 (2d Cir. 1994) (“use of the personal 

 4   pronoun  ‘I’  .  .  .  tends  to  [improperly]  make  an  issue  of  [the 

 5   prosecution’s]  own  credibility”  (internal  quotation  marks  and 

 6   alterations  omitted)).    We  have  concluded  that  the  “policies 

 7   underlying this proscription go to the heart of a fair trial.”  Modica, 

 8   663 F.2d at 1178.   In short, it is the height of summation misconduct 

 9   for  a  prosecutor  to  argue  to  the  jury  his  personal  opinion  as  to  a 

10   defendant’s guilt. 

11          Defendants do not dispute that had the statement been made it 

12   would  have  been  serious  misconduct;  rather,  they  point  to  ADA 

13   Guy’s  deposition  testimony  denying  that  he  made  the  remark  and 

14   contending  that  there  was  simply  a  transcription  error  in  the  trial 

15   record.  Guy Dep. Tr. 154–55, 232 (stating that he said “[you] know 

16   who  committed  the  murder”).    But,  on  a  motion  for  summary 

17   judgment, we must draw all inferences in favor of the non‐movant, 

18   which  requires  us  to  accept  the  inference  that  the  trial  transcript 

19   accurately depicts what occurred at trial. 

20          Regardless,  that  remark,  if  it  occurred,  does  not  stand  alone.  

21   Also improper was ADA Guy’s comment, again made near the end 

22   of his summation, that “you [Bellamy] are not going to get away with 

23   it, not this time.” Trial Tr. 1150 (emphasis added).  Viewed in Bellamy’s 
     78                                                                No. 17‐1859

 1   favor,  this  statement  permitted  the  inference  that  Bellamy  had 

 2   committed  other  uncharged crimes at  other  times  (murder,  no  less, 

 3   the crime for which Bellamy was on trial) and that the government 

 4   had  evidence  of  those  crimes  to  which  the  jury  was  not  privy.    See 

 5   United States v. Farmer, 583 F.3d 131, 146 (2d Cir. 2009) (improper to 

 6   make  remarks  “suggestive  of  a  [defendant’s]  criminal  disposition” 

 7   where  that  remark  has  no  otherwise  “legitimate  relationship  to  the 

 8   crimes charged,” especially where the remark hints at “a propensity 

 9   to commit particularly heinous crimes,” such as murder, “including 

10   the  very  offenses  charged  in  the  indictment”  (internal  quotation 

11   marks  omitted));  Burse,  531  F.2d  at  1155;  see  also  Manning  v.  Artuz, 

12   1996  WL  294359,  at  *3,  *5  (E.D.N.Y.  May  29,  1996)  (prosecutor’s 

13   summation statement that “the gun recovered by the police was the 

14   ‘tool  of  [Petitioner’s]  trade’  .  .  .  overstepped  the  bounds  of  proper 

15   summation”).  

16          ADA Guy’s summation contained other improper remarks.  In 

17   arguing  to  the  jury  that  the  evidence  showed  that  Carter  identified 

18   Bellamy at the lineup, ADA Guy told the jury that they “don’t have 

19   to take my word” on the subject, Trial Tr. 1137 (emphasis added), but, 

20   as discussed, a prosecutor may not inform the jury either way what 

21   his “word” is.  See Modica, 663 F.2d at 1178–79.  Also crossing the line 

22   was ADA Guy’s rhetorical question to the jury, in a case where the 

23   government  put  in  no  evidence  of  motive:  “Where  is  there  proof 
     79                                                                No. 17‐1859

 1   defendant  had  no  motive  to  kill  somebody?”    Trial  Tr.  1133.    Of 

 2   course,  Bellamy  was  under  no  obligation  to  prove  the  absence  of  a 

 3   motive and it is difficult to see how a defendant could possibly do so.  

 4   At another point, ADA Guy remarked that Bellamy “is a liar,” Trial 

 5   Tr.  1148,  a  comment  we  have  found  deserving  of  admonishment, 

 6   especially  where,  as  here,  “such  characterization  is  applied  to  a 

 7   [criminal]  defendant  .  .  .  [where]  the  risk  of  prejudice  is  greater.”  

 8   United States v. Leeds, 457 F.2d 857, 860–61 (2d Cir. 1972).   

 9              The  trial  court  took  no  “curative  measures”  to  obviate  the 

10   harms from these improper comments, see United States v. Espinal, 981 

11   F.2d  664,  666–67  (2d  Cir.  1992),  but  the  reason  for  that  is  clear: 

12   Bellamy’s  defense  counsel  did  not  object  to  them  nor  subsequently 

13   seek a curative instruction.31  A defense counsel’s failure to object to 

14   an improper summation remark undercuts the probative value of the 

15   subsequent lack of a curative measure.  See United States v. Melendez, 

16   57  F.3d  238,  242  (2d  Cir.  1995)  (generally,  “the  failure  to  request 

17   specific  instructions  before  the  jury  retires  will  limit  the  defense’s 

18   ability to complain about the relative lack of curative measures for the 

19   first  time  on  appeal”);  but  see  id.  (a  “failure  to  request  specific 




           Defense counsel objected three times during ADA Guy’s summation, 
           31

     but not with respect to any of the comments we identify above.  See Trial 
     Tr. 1127, 1129, 1143. 
     80                                                                 No. 17‐1859

 1   instructions may be overlooked where the prosecutor’s misconduct is 

 2   so prejudicial that no instruction could mitigate its effects”).32  

 3              But,  “[c]urative  measures  constitute  only  one  part  of  the 

 4   analysis.”    Espinal,  981  F.2d  at  667.    As  identified  above,  the  third 

 5   component of our due process test requires, notwithstanding the lack 

 6   of an objection from defense counsel, that we still ask how confident 

 7   we are that the criminal defendant would have been convicted absent 

 8   the summation misconduct.  We must as a consequence take stock of 

 9   the  realities  of  the  trial  in  which  the  summation  misconduct  due 

10   process violations are said to occur.  For example, in Farmer, we found 

11   that  the  prosecutor’s  “flagrant  abuse”  through  his  summation 

12   remarks,  not  objected  to  by  defense  counsel,  was  insufficient  to 

13   warrant  reversal  of  one  of  the  defendant’s  convictions  because  the 

14   defendant’s  guilt  on  that  charge  “was  supported  by  such 

15   overwhelming  evidence  that  conviction  was  a  certainty,”  but  the 

16   improper  summation  remarks  did  warrant  reversal  of  defendant’s 

17   conviction on a different charge for which the evidence “was far less 

18   conclusive.”  583 F.3d at 147–48.  As we concluded, “the determinative 

19   factor [was] the weight of the evidence.”  Id. at 147. 




           We also note that Bellamy did not raise this summation misconduct 
           32

     issue on direct appeal or as part of his habeas corpus petition.  But, there is 
     no general exhaustion requirement under § 1983.  See Roach v. Morse, 440 
     F.3d 53, 56 (2d Cir. 2006). 
     81                                                              No. 17‐1859

 1          If the trial evidence here had clearly pointed to Bellamy’s guilt, 

 2   we  would  have  no  hesitation  in  rejecting  his  improper  summation 

 3   claim on this record.   See Espinal, 981 F.2d at 666–67; Farmer, 583 F.3d 

 4   at  147–48.    The  bar  for  concluding  that  unobjected  to  summation 

 5   remarks  amount  to  a  due  process  violation  is  appropriately  high.  

 6   And  we  also  acknowledge  that  as  an  appellate  court  we  should  be 

 7   wary of “cherry‐picking” improper yet isolated remarks from a cold 

 8   record made during a lengthy summation, especially where defense 

 9   counsel,  who  witnessed  the  statements  live  in  court,  offered  no 

10   contemporaneous objection.  But here, it is difficult to conclude other 

11   than  that  Bellamy’s  criminal  trial  existed  at  the  cusp  of  reasonable 

12   doubt.  Thus we conclude that a civil jury evaluating Bellamy’s due 

13   process  claim  could  reasonably  find  that  ADA  Guy’s  improper 

14   remarks pushed this case over the line.   

15          Heading  into  summations,  the  QCDA’s  office  had  major 

16   misgivings about the quality of its case.  See generally People v. Bellamy, 

17   84 A.D.3d 1260, 1262 (2d Dep’t 2011) (stating that there was “less than 

18   overwhelming  evidence  against  [Bellamy]”);  see  also  App’x  2088 

19   (documenting  the  jury’s  prolonged  and  difficult  deliberations).  

20   Discovery revealed that ADA Guy himself, after the close of evidence, 

21   thought  the  case  had  “sort  of  crumbled  in  [his]  hand,”  and  that  he 

22   “needed  something  else.”    App’x  1715.    ADA  Guy  met  with  other 

23   prosecutors, including his bureau chief, prior to giving his summation 
     82                                                               No. 17‐1859

 1   because they all “sensed there was a problem going on.”  Guy Dep. 

 2   Tr. 44–45, 192–93.  And ADA Guy admitted during his deposition that 

 3   although earlier he thought he had a strong case against Bellamy, by 

 4   the time the evidence had closed “it was closer to being a weak case 

 5   for the prosecution.”  Guy Dep. Tr. 46.  In his deposition, ADA Guy 

 6   acknowledged  that  “[t]here  was  also  enough  weakness  that  a  jury 

 7   could’ve said, no, we have a reasonable doubt.”  Guy Dep. Tr. 193.  

 8   Indeed,  “[t]he  general  consensus,”  ADA  Guy  acknowledged,  “was 

 9   that [he] needed a very strong summation in order to sort of salvage 

10   this case. . . .  I thought I was in trouble.”  App’x 1718.   

11          ADA Guy then delivered his “very strong summation,” App’x 

12   1718, but one that was supported by what our cases have consistently 

13   described  as  improper  remarks  that  tend  to  sway  the  jury  in 

14   constitutionally impermissible ways.  The principal statements with 

15   which  we  take  issue  were  given  at  the  very  end  of  ADA  Guy’s 

16   summation, which, in New York, follows the defense summation and 

17   is not subject to rebuttal.  Thus, if the transcript is to be believed, the 

18   nearly final words the jury heard before entering deliberations were 

19   ADA Guy’s statement that he, as the prosecutor, knew that Bellamy 

20   killed Abbott and that Bellamy was not going to get away with it, “not 

21   this  time.”    Viewed  in  this  context,  and  considering  the  other 

22   inappropriate  comments  we  have  identified,  we  conclude  that 

23   Bellamy has raised a triable issue of fact as to whether ADA Guy’s 
    83                                                                   No. 17‐1859

1   summation “so infect[ed] [Bellamy’s] trial with unfairness as to make 

2   [his]  resulting  conviction  a  denial  of  due  process.”    Certified  Env. 

3   Servs., Inc., 753 F.3d at 95. 

4                                    CONCLUSION 

5              For the foregoing reasons, we VACATE in part and AFFIRM in 

6   part  the  judgment  of  the  district  court  and  REMAND  for  further 

7   proceedings consistent with this opinion.33 




           Bellamy  requests  that  we  assign  this  case  on  remand  to  a  different 
          33

    district judge.  The request is denied. 
JACOBS, Circuit Judge, dissenting in part: 
       I respectfully dissent insofar as the majority opinion vacates the grant of 
summary judgment on qualified immunity for Detectives Solomeno and Gillen, 
and vacates the grant of summary judgment dismissing the Monell claims 
against the City of New York.  The facts of the matter are set forth meticulously 
in the majority opinion.   
       
                                              I 
       The majority opinion vacates the dismissal of two claims alleging 
fabrication of evidence. 
       Bellamy’s “Murder” Statement.  Bellamy, who had been identified as the 
murderer, was picked up ostensibly for drinking an alcoholic beverage in public.  
Det. Gillen testified that, when he made the arrest, Bellamy blurted out: “This 
must be a case of mistaken identity; someone probably accused me of murdering 
someone.  Why would someone accuse me of something I didn’t do?”  App’x 
290.  Bellamy denies making the statement.  On that self‐serving denial alone, the 
majority opinion allows Bellamy’s claim of manufactured evidence to withstand 
summary judgment.  However, it cannot be that a viable claim of fabricated 
evidence can be premised on nothing more than a defendant’s denial of a 
statement attributed to him by the police. 
       The district court’s grant of summary judgment relied in part on Jeffreys v. 
City of New York, 426 F.3d 549, 551, 555 (2d Cir. 2005), which deemed 
insufficient an allegation of police misconduct that is unsubstantiated and 
inconsistent.  The majority opinion distinguishes Jeffreys on the ground that 
Bellamy’s explanation is “consistent and uncomplicated.”  Op. at 37.  However, 
as in Jeffreys, Bellamy’s claim is unsubstantiated and inconsistent.   
       There is less here by way of substantiation than there was in Jeffreys, in 
which the claim of excessive force was supported by affidavits from multiple 
family members, and by inferences drawn from medical records and police 
reports.  Bellamy relies on his bald assertion.  However, “[t]he non‐moving party 
may not rely on mere conclusory allegations nor speculation, but instead must 
offer some hard evidence showing that its version of the events is not wholly 
fanciful.”  D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir. 1998). 


                                         1 
       Moreover, Bellamy’s account of his interactions with the police is 
inconsistent in critical respects.  He first denied that Det. Gillen read him 
Miranda warnings, App’x 2392, before admitting that his statements followed a 
reading of his rights, App’x 1355‐56; and he denied telling Det. Gillen that he 
went to the C‐Town the morning of the murder, App’x 2396, before admitting 
that too, App’x 1357.  The majority opinion, which does not take account of these 
contradictions, deems Bellamy’s denial “uncomplicated.”  Op. at 37.  But it is 
neither complicated nor surprising that one would regret and deny an 
inculpatory remark. 
       The majority argues that there is evidence “tending to support an inference 
of fabrication” because the statement did not appear in the Form DD‐5 prepared 
by Det. Gillen.  Op. at 37.  But a “lack of corroboration,” Op. at 39, does not 
amount to evidence in support.  The majority opinion notes that no other police 
witness supported Det. Gillenʹs testimony.  Then again, Bellamy did not ask 
when he had the chance.   
       Det. Gillen’s statement is corroborated by the notes he made in the police 
car while taking Bellamy to the police station, and on arrival there.  App’x 290, 
2143.  Det. Gillen informed prosecutors about the “murder” statement the day it 
was made, Trial Tr. 539‐40; and prosecutors disclosed it to Bellamy’s counsel in 
two notices within two weeks, see App’x 1610.  And Det. Gillen testified 
consistently about the statement at the suppression hearing and at the trial, 
where he faced cross‐examination on that issue. 
       Walker Interview Form DD‐5.  The majority opinion entertains the claim 
that the Form DD‐5 memorializing Veronica Walker’s interview was fabricated.  
However, Bellamy’s claim fails as a matter of law because the DD‐5 had no 
impact on the evidentiary record before the jury.  DuFort v. City of New York, 
874 F.3d 338, 355 (2d Cir. 2017). 
       It had no impact on the evidentiary record because it did not come into 
evidence.  “The manufacture of false evidence in and of itself, . . . does not impair 
anyone’s liberty, and therefore does not impair anyone’s constitutional right.”  
Zharey v. Coffey, 221 F.3d 342, 358 (2d Cir. 2000) (internal quotation marks 
omitted).  “Mere attempts to withhold or falsify evidence cannot form the basis 
for a § 1983 claim for a violation of the right to due process when those attempts 
have no impact on the conduct of a criminal trial.”  DuFort, 874 F.3d at 355. 



                                          2 
       As the majority opinion concedes, an attempt to distort the evidentiary 
record is irrelevant if the “jury is presented with the full universe of information, 
despite any earlier police misconduct”; but the majority opinion nevertheless 
conceives an exception for evidence that was somehow “materially relied upon” 
even if it was never in evidence.  Op. at 43.  The DD‐5, which recounts Walker’s 
identification of Bellamy, was not offered in evidence evidently because she 
refused to sign it.  The prosecution nevertheless asked Walker whether she 
identified Bellamy to the police.  But the prosecution’s (ill‐considered) question 
elicited a devastating reply: “No. . . . I said that it could have been him. It could 
have.”  Trial Tr. 1005.  Any impression conveyed by asking the question was thus 
immediately undone “in a straightforward manner.”  See DuFort, 874 F.3d at 355.  
Furthermore, the court instructed the jury that counsel’s questions were not 
evidence.  See, e.g., Trial Tr. 432, 827, 1140.  Therefore, “[a]ny attempt to distort 
the evidentiary record was fully mitigated” by Walker’s testimony.  See DuFort, 
874 F.3d at 355. 
       For ballast, the majority opinion relies on a police merit award that the 
prosecutor presented to the detectives, praising their initiative in preparing a 
detailed report of Walker’s interview.  Op. at 45.  But the citation does not say 
that the substance of Walker’s identification was conveyed to the jury‐‐and it 
wouldnʹt matter if it did.  It goes without saying that the award was not offered 
in evidence.  The use of a police merit award in the majority opinion plows new 
ground that is better left unturned. 
 
                                         II 
     The majority opinion vacates the district court’s grant of summary 
judgment dismissing three claims alleging Brady violations. 
       Sanchez’s Beer Statement.  Sanchez testified that she saw Bellamy follow 
the victim out of C‐Town on the Saturday that the murder was committed.  A 
decade later, she recalled that Bellamy was prevented from buying beer.  Since 
beer can be sold all day on Saturdays but cannot be sold (until noon) on Sundays, 
Bellamy draws the inference that the witness was testifying about some day 
other than the day of the crime.  Bellamy’s Brady claim is that the beer issue is 
thus exculpatory, that Sanchez conveyed that information to Det. Gillen, and that 
Gillen withheld that information from the prosecutor. 


                                         3 
       However, none of this matters for Brady purposes unless Sanchez told Det. 
Gillen that Bellamy was unable to buy beer, and told him so at a point in time 
when he could have conveyed it to the prosecution before trial.  It was no until 
discovery in this case that Sanchez briefly acceded to a suggestion by Bellamy’s 
counsel that she told the detective “at some point.”  App’x 1499.  That assent was 
elicited after experienced counsel used all his efforts to outwit a witness who 
bags groceries.  And even so, he failed: the vague and unhelpful concession came 
after and was followed by repeated denials.1  App’x 1495‐1500.  Bellamy offers no 
evidence that the Det. Gillen had evidence in 1994 or 1995 that Sanchez saw 
Bellamy follow the victim on a Sunday.  
       The majority posits that the trial outcome would have been different 
“[h]ad defense counsel been able to impeach Sanchez with” the inconsistency 
that (i) she saw Bellamy in C‐Town on a day on which he could not buy beer, 
and (ii) that day was a Saturday.  Op. at 52.  But to the extent Sanchez was 
confused on this point, her confusion was evident at trial, and available for 
exploitation by the defense.  She testified that she noticed Bellamy because “[h]e 
was buying beer on a Sunday‐‐on a Saturday that day.”  Trial Tr. 642.  Moreover, 
the prosecution told the jury that Sanchez gave contradictory testimony, Trial Tr. 
1138.  If (as the majority opinion has it) Sanchez’s imperfect memory “would 
have been of great value to the defense,” Op. at 52, it is odd that defense counsel 
did not ask her a single question about the blue laws in Queens. 
      In any event, the issue is not difficult.  Sanchez saw Bellamy buying beer in 
C‐Town almost everyday.  Trial Tr. 642, 676.  No one should be surprised if a 
convenience store prevents somebody from buying more beer‐‐on any day of the 
week.  And Bellamy was not abstemious: he was drinking a 40‐ounce container 
of beer when he was arrested two weeks later.   
      Sanchez’s Identification of Lee.  Following Sanchez’s identification of 
Bellamy, the police showed her a picture of Terrill Lee, whom she said was 
accompanying Bellamy on the day of the murder.  Bellamy conceded that he was 
                                                            
1 “Q. And you told [Det. Gillen] [Bellamy] was trying to buy beer on a day he couldn’t 
buy beer?  A. I can’t remember that part. . . . Q. So you may not remember exactly when 
but at some point you told them about [sic] he was trying to buy beer and he couldn’t 
buy beer?  A. Correct, yes. . . . Q. Which day, you don’t remember which day?  A. I can’t 
remember if I said that.  I can’t remember if I said that what day was the 22nd or‐‐I 
can’t.”  Appx 1495‐1500. 

                                                               4 
with Lee, but only later in the day.  But Lee’s wife told the police that Lee was 
with her that day and not with Bellamy at all.  The detectives inferred that if Lee 
was not there, Sanchez must have seen the two of them together on some other 
day, so the police did not investigate the matter further. 
       Bellamy’s Brady claim is that the police failed to tell the prosecution that 
they dropped Lee from their investigation.  The majority opinion characterizes 
this Brady claim as “close,” which is generous.  As the district court explained, it 
is hard to see how this evidence would have helped Bellamy: a decision by the 
police not to investigate whether Lee was there does not constitute evidence that 
he wasn’t, let alone that Bellamy was elsewhere as well.  Anyway, Lee’s presence 
was not an issue at the trial.  By then, Bellamy had changed his alibi: he was with 
his father.   
       More fundamentally, there was no suppression of the evidence bearing 
upon this claim, and therefore there could not have been a Brady violation.  
“Evidence is not ‘suppressed’ [for Brady purposes] if the defendant either knew 
or should have known of the essential facts permitting him to take advantage of 
any exculpatory evidence.”  United States v. LeRoy, 687 F.2d 610, 618 (2d Cir. 
1982) (internal citations omitted).  “The government is not required to make a 
witness’ statement known to a defendant who is on notice of the essential facts 
which would enable him to call the witness and thus take advantage of any 
exculpatory testimony that [s]he might furnish.”  United States v. Stewart, 513 
F.2d 957, 960 (2d Cir. 1975).   
       The defense was on notice of all the facts.  Bellamy knew, well in advance 
of trial, that Sanchez was a witness to the events that took place in C‐Town the 
morning of the murder.  He knew that she claimed to have seen him with 
another male.  And he knew (according to his own statements) that he had been 
with Lee that day.  Accordingly, Bellamy was “on notice of the essential facts” 
that enabled him to ask Sanchez whether she had seen him with Lee. 
       The majority opinion suggests that the exculpatory value of the decision 
not to investigate about Lee would have been to impeach Sanchez.  But if the 
identification was to be used only to show Sanchez was unreliable, this method 
would have been complicated and unconvincing‐‐and it would only have 
emphasized that Bellamy switched alibis.  




                                         5 
       The Walker Form DD‐5.  Veronica Walker refused to sign the DD‐5 
prepared after her interview, and made statements that Bellamy was not the 
person she saw at the time of the crime.  Bellamy alleges that the police failed to 
tell that to the prosecution.  While this information (if true) should have been 
conveyed, this claim has been forfeited.  See Patterson v. Balsamico, 440 F.3d 104, 
112 (2d Cir. 2006) (deeming a forfeited civil claim “abandoned” and declining to 
consider it).  It was pleaded as a Brady claim in the complaint; the defendants 
moved to dismiss as immaterial all Brady claims premised on Walker’s 
testimony, App’x 737; Bellamy’s response did not mention this claim; the district 
court did not mention it either; and there was no motion to reconsider.  Bellamy 
cannot now press the point on appeal. 
       
                                         III 
     The majority opinion vacates the district court’s grant of summary 
judgment dismissing two Monell claims against the City of New York. 
        Benefits Promised to Sanchez.  The defense argued to the jury that 
Sanchez’s testimony should be discounted as induced by bribes, because Sanchez 
was receiving $25 a week from the government, along with certain other benefits.  
The majority opinion points out, however, that the defense was not told the total 
dollar figure.  Op. at 74.  This is presented as a Monell claim because it was or is 
the practice not to tell the prosecutor the full scope of such assistance.  This claim 
fails for several reasons. 
       The prosecution disclosed all the evidence required; and Bellamy was on 
notice of facts permitting him to elicit any additional evidence from the witness.  
See LeRoy, 687 F.2d at 618.  The prosecution disclosed to the defense that that she 
had been placed in witness protection; that she had been given $25 per day ever 
since; that she would continue to receive subsidies (for an unspecified time); that 
she had been temporarily relocated by the government; and that the government 
was proceeding with permanent relocation.  And since it was further disclosed 
that she was unmarried, unemployed, and supporting herself (and her little 
twins) on public assistance, the inference was clear that the government was 
paying for all this.  The majority cites no case suggesting that additional 
disclosures were required. 




                                          6 
       Moreover, the jury knew that Sanchez was receiving benefits, and that she 
was being permanently relocated.  On that basis, the cash total ($2,800) was not 
material to the defense.  See United States v. Brown, 582 F.2d 197, 200‐01 (2d Cir. 
1978) (no prejudice where non‐disclosure had no effect on the defense’s theory of 
the case). 
       In any event, it would have done the defense no good to bring out the full 
amount and thereby risk that the prosecution would refute an imputation of 
bribery by explaining that Sanchez was being supported because she was in the 
witness protection program.  Any juror would infer from that that Bellamy was 
dangerous.  The evidence that Bellamy claims would be exculpatory would 
therefore have operated as a boomerang.  If defense counsel had used the 
information the Bellamy claims he needed, Bellamy might have ended up with a 
valid claim of ineffective counsel. 
       The State’s Summation.  I agree with the majority opinion that (contrary to 
the district court’s ruling) the City can be held responsible for the failure by a 
district attorney to train staff to avoid improprieties in summation.  However, 
since discovery was stayed as to the existence and sufficiency of the City’s 
training, the only question now is whether the improper summation resulted in 
“substantial prejudice.”  United States v. Certified Envtl. Servs., Inc., 753 F.3d 72, 
95 (2d Cir. 2014).  That turns on: (i) the severity of the misconduct; (ii) the value 
of any curative instruction; and (iii) the weight of the evidence.  Id.  I will take 
them one by one. 
       (i) Bellamy identifies remarks that are, as the majority opinion recognizes, 
troubling.  Op. at 76‐78. But (ii) as the majority opinion observes, “Bellamy’s 
defense counsel did not object to them nor subsequently seek a curative 
instruction.”  Op. at 79.  Nor did Bellamy raise this summation misconduct on 
direct appeal or as part of his habeas corpus petition.  It is therefore implausible 
that the absence of a curative instruction was consequential.  Op. at 80; see 
United States v. Melendez, 57 F.3d 238, 242 (2d Cir. 1995).  So the majority 
opinion concludes, and I agree, that the “the determinative factor” is the weight 
of the evidence.  Op. at 81. 
      (iii) Bellamy undertakes “a heavy burden” of establishing misconduct “so 
severe and significant as to result in the denial” of due process.  United States v. 
Locascio, 6 F.3d 924, 945 (2d Cir. 1993).  “[W]here the jury’s verdict finds 
substantial support in the evidence, counsel’s improper statements will 

                                          7 
frequently be de minimis in the context of the entire trial.”  Marcic v. Reinauer 
Transp. Cos., 397 F.3d 120, 124 (2d Cir. 2005). 
      The majority opinion asserts that Bellamy’s trial “existed at the cusp of 
reasonable doubt.”  Op. at 81.  However, the evidence easily supported 
conviction.  Bellamy admitted that he had known the victim for years and had 
been in the C‐Town the morning of the murder.  Sanchez (who recognized 
Bellamy as a regular customer) testified that she saw him follow the victim out of 
the C‐Town the morning of the murder.  That testimony placed Bellamy and the 
victim together at the very time and place that another witness (Carter) watched 
from a few feet away as Bellamy stabbed the victim.  And Sanchez testified that 
Bellamy later returned to the C‐Town to threaten her into silence.  
    Bellamy’s conviction was not attributable to improper remarks on 
summation. 




                                         8